Exhibit 10.3

 

FEDERAL HOME LOAN BANK OF CHICAGO

SUPPLEMENT TO AMENDED AND RESTATED ADVANCES, COLLATERAL PLEDGE, AND SECURITY
AGREEMENT

 

THIS SUPPLEMENT TO AMENDED AND RESTATED ADVANCES, COLLATERAL PLEDGE, AND
SECURITY AGREEMENT (together with any and all amendments, modifications. or
restatements, the “Supplement”) is entered into as of the 7th day of July, 2017
by and among the undersigned Prospect Mortgage Insurance, LLC (“Member”), SMRF
Trust III, a Delaware statutory trust (the “SMRF Trust III”), Wilmington Trust,
National Association, not in its individual capacity but solely as Delaware
Trustee of the SMRF Trust III (“SMRF Trust III Trustee”), SMRF Trust III-A, a
Delaware statutory trust (“SMRF Trust III-A”, and together with SMRF Trust III,
the “Trusts” and each, a “Trust”), Wilmington Trust, National Association, not
in its individual capacity but solely as Delaware Trustee of the SMRF Trust
III-A (“SMRF Trust III-A Trustee”, and together the SMRF Trust III Trustee, the
“Trustees” and each, a “Trustee”), and the Federal Home Loan Bank of Chicago
(“Bank”).

WHEREAS, Member and Bank are parties to the Amended and Restated Advances,
Collateral Pledge, and Security Agreement, dated as of the date hereof (as
supplemented or amended from time to time, the “Agreement”) which remains in
full force and effect;

WHEREAS, Member acquired the (i) beneficial interests in SMRF Trust III to the
SMRF Trust III Assignment Agreement and (ii) beneficial interests in SMRF Trust
III-A pursuant to the SMRF Trust III-A Assignment Agreement;

WHEREAS, SMRF Trust III acquired certain Trust Assets from SMRF Trust I pursuant
to an Assignment, Assumption and Recognition Agreement dated as of the date
hereof among SMRF Trust I, SMRF Trust III and Impac Mortgage Corp. (the
“Assignment, Assumption and Recognition Agreement”);

WHEREAS, each Trust (and its respective Trustee on behalf of such Trust) wishes
to pledge all of its assets and Member wishes to pledge the entire 100%
beneficial ownership in each of the Trusts that it currently holds and may in
the future hold, including the Trust Certificates (as defined herein), as
security for the prompt and complete payment of the Indebtedness.

NOW, THEREFORE, Member, each Trust and Bank agree as follows:

Section 1.01   DEFINITIONS.  Unless otherwise defined herein, capitalized terms
defined in the Agreement will have such defined meanings when used herein. Terms
defined herein will have such meanings for purposes of this Supplement.  To the
extent a term, as defined in this Supplement, is used in the Agreement, the
definition in this Supplement will control.

(a)        “Agreement” has the meaning set forth in the recitals.

(b)        “Assignment, Assumption and Recognition Agreement” has the meaning
set forth in the recitals.





-1-

--------------------------------------------------------------------------------

 



 

(c)        “Back-up Security Interest” means the back-up security interest
granted in favor of SMRF Trust III under the Assignment,  Assumption and
Recognition Agreement, as assigned to the Bank, such security interest being
granted merely to provide protection to the Bank in the event that the form of
the transaction contemplated by the Assignment, Assumption and Recognition
Agreement is deemed to constitute a loan secured directly by a pledge of the
related Collateral.

(d)        “Bank” has the meaning set forth in the preamble.

(e)        “Collateral” means collectively the Trust Collateral and the Trust
Interest Collateral.

(f)        "Credit Policy" means, collectively, the Bank's Member Products &
Credit Policy, its Member Products Guide, its Collateral Guidelines and such
other documents or publications as may from time to time be specified therein as
supplementing the same, as each such document or publication may from time to
time be modified by the Bank in its sole discretion and communicated to the
Member.

(g)        “Custodial Control Agreements” means the Custodial Control Agreements
dated as of the date hereof among Deutsche Bank Trust Company Americas, the
Member, the Trusts and the Bank.

(h)        "Eligible Collateral" means First Mortgage Collateral, Securities and
Other Real Estate Related Collateral.

(i)         "First Mortgage Collateral" means Mortgage Loans (excluding
participation or other fractional interests therein), the Mortgage Notes
evidencing such Mortgage Loans, the Mortgages securing the Mortgage Loans and
all general intangibles and accounts relating to a Mortgage Loan, ancillary
security agreements, policies and certificates of insurance or guarantees, rent
assignments, FHA mortgage insurance or VA loan guarantee certificates, title
insurance policies, evidences of recordation, applications, underwriting
materials, surveys, appraisals, approvals, permits, notices, opinions of
counsel, loan servicing rights, loan servicing data, all other electronically
created, stored and/or written records or materials relating to such Mortgage
Loans, the proceeds of the Mortgage Loans, and any real property or other
property obtained through foreclosure, by realizing upon or in settlement of
such Mortgage Loans and/or the Mortgages.

(j)         “First Mortgage Documents” means fully disbursed whole first
mortgages and deeds of trust secured by a first lien on one to four unit
dwellings, and all notes, bonds or other instruments evidencing loans secured by
such mortgages and any endorsements or assignments thereof to the related Trust.

(k)        “Governing Body” means, with respect to any Person, that Person’s
trustee, administrator, board of directors, board of trustees, managing member,
manager, general partner or other comparable Person with decision-making
authority over such Person.

(l)         “Governmental Authority” means the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any





-2-

--------------------------------------------------------------------------------

 



 

agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

(m)       “Lien” means any interest in property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on common law, statute or contract and including, without
limitation, the security interest, security title or lien arising from a
security agreement, mortgage, deed of trust, deed to secure debt, encumbrance,
pledge, conditional sale or trust receipt, or a lease, consignment or bailment
for security purposes.

(n)        “Member” has the meaning set forth in the preamble.

(o)        “Organizational Documents” means with respect to a Trust, the related
certificate of trust, Trust Agreement or other comparable governance documents
for such Trust, and with respect to the Member, the Member’s certificate of
formation, by-laws, partnership agreement, limited partnership agreement,
limited liability company agreement or other comparable governance documents.

(p)        “Other Mortgage Documents” means mortgages secured by an interest in
real property other than a first lien on one to four unit dwellings and all
mortgage notes secured by such mortgage and any endorsements or assignments
thereof to Trust.

(q)        "Other Real Estate Related Collateral" means (i) all other loans,
lines of credit or indebtedness evidenced by Mortgage Notes, excluding First
Mortgage Collateral, but otherwise including without limitation, home equity
loans, home improvement loans, subordinate loans, mortgage warehouse lines of
credit, real estate construction loans, and other real estate related loans,
which Mortgage Notes are secured by Mortgages on commercial property,
residential property or by security interests in personal property related to
real estate transactions or financing, and (A) all Mortgage Notes or other
instruments evidencing such loans. lines of credit or indebtedness, (B) any
endorsements and assignments thereof, ancillary security agreements. policies
and certificates of insurance or guarantees, chattel paper (tangible or
electronic), evidences of recordation, applications, underwriting materials,
appraisals, notices, opinions of counsel, loan servicing rights, loan servicing
data, and all other electronically stored and written records or materials
relating to the loans evidenced or secured thereby, (ii) all property relating
to the management. collection, processing, accounting for, monitoring, or
servicing of loans and accounts, including, without limitation, all checks,
instruments, documents, certificates, agreements, loan accounts, payments,
chattel paper (tangible or electronic), collections, account statements,
computer files, records, promissory notes, endorsements, assignments, and loan
servicing data, together with the rights, remedies, and powers related thereto,
and (iii) participations in or portions of First Mortgage Collateral and
participations in or portions of other real estate related collateral as set
forth in clause (i) above.

(r)        “Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, as amended.





-3-

--------------------------------------------------------------------------------

 



 

(s)        “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

(t)         “Proceeds” means all cash and non-cash “proceeds” as such term is
defined in Section 9-102 of the UCC and, in any event, shall include, without
limitation, all dividends or other income from Trust Collateral, all dividends
or other income from Trust Certificates, and any and all collections on the
foregoing or distributions with respect to the foregoing or the conversion,
voluntary or involuntary, of any thereof.

(u)        “Prohibited Person” means any person or entity: (a) listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001, and relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism, or (b) that is named as a “specifically
designated national (SDN)” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website
(http://www.treas.gov.ofac/t11sdn.pdf) or at any replacement website or other
replacement official publication of such list.

(v)        “Qualifying Collateral” means Trust Collateral which: (1) qualifies
as security for Advances under the terms and conditions of the Credit Policy,
the Act, and the Regulations and satisfies requirements that may be established
by the Bank; and (2) is owned directly or indirectly through the Trusts free and
clear of any liens, encumbrances, or other interests other than (x) the grant to
the Bank hereunder and (y) in favor of the applicable Trustee under the Trust
Agreement.

(w)       "Securities" means mortgage-backed securities (including participation
certificates) issued by Federal Home Loan Mortgage Corporation or Federal
National Mortgage Association, obligations guaranteed by Government National
Mortgage Association, consolidated obligations of the Federal Home Loan Bank
System and/or obligations issued or guaranteed by the United States or an agency
thereof, privately-issued residential mortgage-backed securities, and other
securities as may be specified from time to time in the Credit Policy

(x)        “SMRF Trust III” has the meaning set forth in the preamble.

(y)        “SMRF Trust III Assignment Agreement” means the Assignment Agreement
dated as of the date hereof between Member and Starwood Non-Agency Lending, LLC.

(z)        “SMRF Trust III Trust Agreement” means the Amended and Restated Trust
Agreement for SMRF Trust III dated as of the date hereof, among the Member, as
sponsor, SMRF Trustee III, and the Member, as administrator.

(aa)      “SMRF Trust III Trust Certificate” means the SMRF Trust III Trust
Certificate No. 1, dated as of the date hereof, issued pursuant to the SMRF
Trust III Trust Agreement, and the 100% beneficial interest in the SMRF Trust
III Assets represented thereby.

(bb)      “SMRF Trust III Trustee” has the meaning set forth in the preamble.





-4-

--------------------------------------------------------------------------------

 



 

(cc)      “SMRF Trust III-A” has the meaning set forth in the preamble.

(dd)      “SMRF Trust III-A Assignment Agreement” means the Assignment Agreement
dated as of the date hereof between Member and SMRF TRS, LLC.

(ee)      “SMRF Trust III-A Trust Agreement” means the Amended and Restated
Trust Agreement for SMRF Trust III-A, dated as of the date hereof among Member,
as sponsor, SMRF Trust III A Trustee, and Member, as administrator.

(ff)       “SMRF Trust III-A Trust Certificate” means SMRF Trust III-A Trust
Certificate No. 1, dated as of the date hereof, issued pursuant to the SMRF
Trust III-A Trust Agreement, and the 100% beneficial interest in the SMRF Trust
III-A Assets represented thereby.

(gg)      “SMRF Trust III-A Trustee” has the meaning set forth in the preamble.

(hh)      “Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware
Code. 12 Del. Code § 3801 et. seq., as the same may be amended from time to
time.

(ii)       “Subsidiary” means, as to any Person, any corporation, association,
trust or other business entity in which such Person, whether alone or with other
Persons (including, without limitation, one or more of such Person’s other
Subsidiaries) owns sufficient equity or voting interests to enable it or them
(as a group) ordinarily, in the absence of contingencies, to elect a majority of
the directors (or Persons performing similar functions) of such Subsidiary, and
any partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person, whether alone or with other Persons
(including, without limitation, one or more of such Person’s other Subsidiaries)
and one or more of its Subsidiaries (unless such partnership can and does
ordinarily take major business actions without the prior approval of such
Person, whether alone or with other Persons (including, without limitation, one
or more of such Person’s other Subsidiaries)).

(jj)       “Supplement” has the meaning set forth in the preamble.

(kk)      “Trust Agreements” means collectively the SMRF Trust III Trust
Agreement and the SMRF Trust III-A Trust Agreement.

(ll)       “Trust Certificates” means collectively the SMRF Trust III Trust
Certificate and the SMRF Trust III-A Trust Certificate, together with all
certificates, instruments and documents representing or evidencing the Member’s
interests in the SMRF Trust III Trust Agreement and the SMRF Trust III-A Trust
Agreement from time to time.

(mm)   “Trust Collateral” means all of the applicable Trust’s or Trustee’s (a)
Eligible Collateral, (b) in the case of SMRF Trust III and SMRF Trust III
Trustee, all rights and interests under the Assignment, Assumption and
Recognition Agreement, (c) First Mortgage Documents, (d) intellectual property
rights, accounts, equipment, fixtures, inventory, investment property, payment
intangibles, goods, chattel paper (both tangible and electronic), commercial
tort claims, general intangibles, letter-of-credit rights, letters of credit,
money, financial assets, supporting obligations, contract rights, deposit
accounts, instruments, promissory notes and





-5-

--------------------------------------------------------------------------------

 



 

documents, whether now owned or existing or hereafter arising or acquired and
wheresoever located, and (e) Proceeds of the foregoing.

(nn)      “Trust Interest Collateral” means the (a) Trust Certificates, (b) all
of the Member’s rights, but not its obligations, as a holder now or hereafter
owned by the Member in either of the Trusts including in and to the property
(and interest in property) owned by either of the Trusts, (c) all rights to
vote, give consents, make waivers and receive notices provided to the holders of
Trust Certificates, (d) all distributions, cash, instruments, securities or
other property from time to time received, receivable or otherwise distributed
in respect of, or in exchange for, the Trust Certificates including the right to
receive distributions of the assets of either of the Trusts upon complete or
partial liquidation or otherwise, (e) all other rights provided to the holders
of the Trust Certificates, (f) all of the Member’s right, title and interest in,
to, and under the SMRF Trust III Assignment Agreement and the SMRF Trust III-A
Assignment Agreement; and (g) any and all Proceeds of the foregoing.

(oo)      “Trustees” has the meaning set forth in the preamble.

(pp)      “Trusts” has the meaning set forth in the preamble.

(qq)      “UCC” means the Uniform Commercial Code from time to time in effect in
the State of Illinois, provided, that if by mandatory provisions of law, the
perfection or effect of perfection or non-perfection of the security interest
created hereunder in any Collateral is governed by the Uniform Commercial Code
as in effect on or after the date of this Supplement in any other jurisdiction,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or the effect
of perfection or non-perfection.

Section 2.01    CREATION OF SECURITY INTEREST.

As security for all Indebtedness of the Member under the Agreement:

(a)        Each Trust and its Trustee hereby assigns, transfers and pledges to
the Bank and grants to the Bank a security interest in and to all of its right,
title and interest in such Trust’s or Trustee’s Trust Collateral, in any case,
whether now owned or existing or hereafter acquired or arising, for the benefit
of the Bank as collateral security for the prompt and complete payment and
performance of all of the Indebtedness of the Member under the
Agreement.  Notwithstanding the foregoing, each Trust shall be entitled to
receive all distributions and Proceeds with respect to such related Trust
Collateral until the occurrence of an Event of Default hereunder.

(b)        The Member hereby assigns, transfers and pledges to the Bank and
grants to the Bank a security interest in and to all of its right, title and
interest in the Trust Interest Collateral, whether now owned or existing or
hereafter acquired or arising, for the benefit of Bank as collateral security
for the prompt and complete payment and performance of all of the Indebtedness
of the Member under the Agreement.  Notwithstanding the foregoing, Member shall
be entitled to receive all distributions and Proceeds with respect to the Trust
Interest Collateral until the occurrence of an Event of Default hereunder.

Section 2.02    COLLATERAL MAINTENANCE REQUIREMENT.





-6-

--------------------------------------------------------------------------------

 



 

(a)        Any Collateral that has not been delivered in accordance with Section
3.04 of the Agreement shall at all times be held in trust for the benefit of,
and subject to the direction and control of, the Bank and physically safeguarded
with at least the same degree of care as the related Trust or Member, as
applicable, uses in physically safeguarding its own property.

(b)        For purposes of determining Member’s compliance with the requirements
under the Agreement that it maintain Qualifying Collateral with a market value
at least equal to the then current Collateral Maintenance Level, Trust
Collateral shall be deemed to constitute Trust Collateral owned by Member, but
shall be deemed Qualifying Collateral under the Agreement only to the extent
that it otherwise satisfies the definition of Qualifying Collateral under the
Agreement.

(c)        Any encumbrance or disposition of First Mortgage Collateral must
comply with Section 3.02(a) of the Agreement.

(d)        Each of the Bank, the Member, and the Trusts hereby acknowledges and
agrees that from time to time Trust III may transfer Trust Collateral to Trust
III-A for accounting and other purposes; provided, that, no such transfer shall
in any way release, impair or in any way impact the Lien on the Trust Collateral
created hereunder.  The Lien on the Trust Collateral shall only be released, and
any related Trust Collateral withdrawn from the Agreement or this Supplement,
upon compliance with each requirement set forth in Sections 3.02(a) and 3.05 of
the Agreement.

Section 2.03    DELIVERY OF TRUST COLLATERAL.

(a)        Each Trust shall deliver (or, in the case of uncertificated
securities, otherwise transfer in such manner as shall be acceptable to the
Bank) to the Bank, or to a custodian designated by the Bank, Trust Collateral in
an amount, when combined with the Trust Collateral delivered by or on behalf of
the other Trust and collateral delivered by or on behalf of the Member, equal to
the Collateral Maintenance Level as determined in good faith by the Bank.  The
attached Schedule of Trust Collateral is a list of the Mortgage Loans delivered
by Member and the Trusts on the Closing Date.

(b)        Each Trust shall deliver to the Custodian such Trust Collateral
required to be and maintained in accordance with the Custodial Control
Agreements.

(c)        Each Trust and its Trustee, by execution of this Supplement, hereby
irrevocably authorizes the Bank to file, in the name of each Trust and its
respective Trustee, or otherwise, without the signature or other separate
authorization or authentication of the Trust or Trustee appearing thereon, such
UCC financing statements (including, without limitation, continuations and
amendments) in such jurisdictions as the Bank may deem necessary or appropriate
to perfect or maintain the perfection of the security interest of the Bank with
respect to any Trust Collateral. Each Trust agrees that a photocopy, electronic
or other reproduction of this Agreement or of a financing statement is
sufficient as a financing statement. Each Trust shall pay the cost of, or
incidental to, any recording or filing of any financing statements (including.
without limitation, continuations and amendments) or other assignment documents
concerning the Trust Collateral.  Each Trust shall give such further assurances
as may otherwise be necessary or desirable for the creation, preservation and/or
perfection of the Lien created by this Supplement.





-7-

--------------------------------------------------------------------------------

 



 

(d)        Member, by execution of this Supplement, hereby irrevocably
authorizes the Bank to file, in the name of Member, or otherwise, without the
signature or other separate authorization or authentication of Member appearing
thereon, such UCC financing statements (including, without limitation,
continuations and amendments) in such jurisdictions as the Bank may deem
necessary or appropriate to perfect or maintain the perfection of the security
interest of the Bank with respect to the Trust Interest Collateral.  Member
agrees that a photocopy, electronic or other reproduction of this Agreement or
of a financing statement is sufficient as a financing statement.  Member shall
pay the cost of, or incidental to, any recording or filing of any financing
statements (including, without limitation, continuations and amendments) or
other assignment documents concerning the Trust Interest Collateral.  Member
shall give such further assurances as may otherwise be necessary or desirable
for the creation, preservation and/or perfection of the Lien created by this
Supplement.

(e)        In addition, at any time that Member is in possession of any
Collateral, whether as servicer thereof or otherwise, Member agrees that it
shall take each of the required actions with respect to such Trust Collateral as
the related Trust is required to perform pursuant to Paragraphs (a), (b), (c),
and (d) of this Section 2.03.

(f)        In addition, each Trust will be subject to the provisions of Section
3.04 of the Agreement.

Section 2.04  DELIVERY OF TRUST CERTIFICATES; ASSIGNMENT IN BLANK WITH SIGNATURE
GUARANTY.

(a)        Member shall deliver (or, in the case of uncertificated securities,
otherwise transfer in such manner as shall be acceptable to the Bank) to the
Bank, or to a custodian designated by the Bank, the Trust Certificates owned by
it as of the Closing Date and from time to time thereafter.  Until such time as
Trust Interest Collateral is delivered to the Bank, Member shall, at all times,
hold the Trust Certificates in trust for the benefit of, and subject to the
direction and control of, the Bank and physically safeguard the Trust
Certificates with at least the same degree of care as Member uses in physically
safeguarding its other property.

(b)        Concurrent with the delivery to the Bank of each of the Trust
Certificates, Member shall deliver an undated assignment covering each such
Trust Certificate, duly executed in blank by Member.

Section 2.05    WITHDRAWAL OF COLLATERAL.  Each Trust will be subject to the
provisions of Section 3.05 of the Agreement as such may pertain to First
Mortgage Collateral and Securities owned by such Trust.

Section 2.06    BANK’S RESPONSIBILITIES AS TO COLLATERAL.  The Bank agrees to
abide by Section 3.06 of the Agreement as it pertains to the Collateral.  Member
and each Trust agrees that any and all Collateral may be removed by the Bank
from the state or location where situated, and may be subsequently dealt with by
the Bank as provided in this Supplement and the Agreement.





-8-

--------------------------------------------------------------------------------

 



 

Section 2.07    BANK’S RIGHTS AS TO COLLATERAL; POWER OF ATTORNEY.

(a)        At any time, at the expense of the related Trust or Member, as
pledgor of the related Collateral, the Bank may in its reasonable discretion,
after the occurrence and during the continuance of an Event of Default, in its
own name or in the name of its nominee or of the related Trust, do any or all
things and take any and all reasonable actions that are pertinent to the
protection of the Bank's interest hereunder and, if such actions are subject to
the laws of a state, are lawful under the laws of the State of Illinois
including, but not limited to the following:

(1)        Terminate any consent given hereunder except for those consents
agreed to in writing as an amendment to this Supplement and executed by both
parties;

(2)        Notify obligors on any Collateral to make payments thereon directly
to the Bank;

(3)        Endorse any Trust Collateral in the related Trust’s name or that has
been endorsed by others to either Trust’s name;

(4)        Enter into any extension, compromise, settlement, release, renewal,
exchange, or other agreement relating to or affecting any Collateral;

(5)        Take any action a Trust is required to take or which is otherwise
reasonably necessary to (A) file a financing statement or otherwise perfect a
security interest in any or all of the Trust Collateral or (B) obtain, preserve,
protect, enforce, or collect the Trust Collateral;

(6)        Take control of any funds or other proceeds generated by the
Collateral and use the same to reduce Indebtedness as it becomes due; and

(7)        Cause the Collateral to be transferred to its name or the name of its
nominee.

(b)        In connection with entering into this Supplement, each Trust has
executed a power of attorney in the form of Exhibit A to the Agreement.

(c)        Each of the Trusts, and Member hereby waive and agree not to assert
(i) any and all right to presentment, protest, demand for payment, notice of
default, dishonor or nonpayment and all other notices to or upon either Trust,
or Member, as the case may be, including without limitation, notice to as to the
making of any Advance or other extension of credit to Member, or the exercise of
any right by the Bank hereunder or under the Agreement; (ii) any and all right
to require the Bank to proceed against either Trust, or Member or any other
collateral pledged by either Trust, or Member before enforcing its rights
against Collateral pledged hereunder and any other defense based upon an
election of remedies; and (iii) all suretyship defenses and defenses in the
nature thereof.

Section 2.08    REPRESENTATIONS AND WARRANTIES, COVENANTS AND AGREEMENTS BY
TRUST, AND MEMBER.    Each of the Trusts, and Member (i) hereby represents and
warrants to and covenants and agrees for the benefit of the Bank on the date of
this





-9-

--------------------------------------------------------------------------------

 



 

Supplement, and (ii) shall be deemed to represent and warrant to and covenant
and agree for the benefit of the Bank on the date of each Advance made by the
Bank to the Member in accordance with the provisions of the Agreement, whether
or not there shall be Indebtedness due and payable to the Bank under the
Agreement from time to time:

(a)        All of the Trust Certificates are, and shall at all times hereafter
be, one hundred percent (100%) owned by Member subject to the Liens created
hereunder.  Member is, and shall at all times continue to be, the Sponsor (as
defined in its respective Trust Agreement) and Administrator (as defined in its
respective Trust Agreement) of each Trust;

(b)        The Trust Collateral necessary to satisfy the Collateral Maintenance
Level satisfies all the criteria for Qualifying Collateral as to type and amount
pursuant to the Agreement, except that such Trust Collateral is or may be
beneficially owned directly or indirectly by the related Trust, rather than by
Member.  If Trust Collateral were held by Member instead of Trust, such Trust
Collateral would constitute Qualifying Collateral sufficient to secure any
Advances from Bank to Member.  Each Trust and the related Trustee, not in its
individual capacity but solely as Trustee of such Trust, are the only Persons
with an ownership interest in the related Trust Collateral and no other Person
has any ownership interest in the Trust Collateral.  With the exception of
Member and the Trustees under the Trust Agreements, no Person has any right to
transfer or assign, or cause the related Trust to transfer or assign, any
interest in the Trust Collateral;

(c)        Each Trust is, and shall at all times continue to be, the beneficial
owner of, and has, and shall at all times have, good and marketable title to,
Trust Collateral and has the right and authority to grant a security interest in
the Trust Collateral and to subject all of the Trust Collateral to this
Supplement;

(d)        Except as pledged herein, neither Trust nor Member has sold,
assigned, transferred, pledged or granted any option or security interest in or
otherwise hypothecated the related Trust Interest Collateral or Trust
Collateral, as applicable, in any manner whatsoever and none of the related
Trust Interest Collateral or Trust Collateral, as applicable, is subject to any
existing pledge, assignment, Lien or negative covenant, except for (i) the
pledge of the Collateral in favor of the Bank pursuant to the Agreement and this
Supplement and the Back-up Security Interest and (ii) the rights of the related
Trustee under the applicable Trust Agreement. No financing statement, security
agreement, or other lien instrument or perfection document covering all or any
part of the related Trust Interest Collateral or Trust Collateral, as
applicable, is on file in any public office, except as may have been filed in
favor of or assigned to the Bank pursuant to the Agreement and this Supplement;

(e)        Upon delivery to the Bank of Collateral and the filing of appropriate
UCC-l financing statements in the central filing office of State of Vermont (in
the case of the Member) and the Secretary of State of the State of Delaware (in
the case of the Trust and the related Trustee) appropriately describing the
applicable Trust Collateral and identifying the debtor party, as the case may
be, the Lien granted pursuant to this Supplement will constitute a valid,
perfected first priority Lien on the Trust Collateral to the extent that a
security interest therein may be perfected by the filing of a UCC-1 financing
statement (except, with respect to Proceeds, only to the extent permitted by
Section 9-102 of the UCC).  Upon delivery to the Bank of the certificates
evidencing





-10-

--------------------------------------------------------------------------------

 



 

the Trust Certificates, the Lien granted pursuant to this Supplement will
constitute a valid, perfected first priority Lien on Trust Certificates (except,
with respect to Proceeds, only to the extent permitted by Section 9-102 of the
UCC);

(f)        The lien of the First Mortgage Collateral and other Eligible
Collateral on the real property securing the same is a perfected lien under
applicable state law and the lien of the First Mortgage Collateral is a first
lien;

(g)        Except as may be approved in writing by the Bank, to the best of its
knowledge, no account debtor or other obligor owing any obligation to a Trust
with respect to any item of First Mortgage Collateral or other Eligible
Collateral has or will have any defenses, offsetting claims, or other rights
affecting the right of such Trust or the Bank to enforce the writings
constituting any such mortgage, mortgage note or promissory obligation, and no
defaults (or conditions that, with the passage of time or the giving of notice
or both, would constitute a default) exist or will exist under any such
writings;

(h)        To the best of its knowledge, no part of any real property or
interest in real property that is the subject of mortgages included in
Qualifying Collateral contains or is subject to the effects of toxic or
hazardous materials or other hazardous substances (including those defined in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, 42 U.S.C. 9601, et seq.; the Hazardous Materials Transportation Act,
49 U.S.C. 1801 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
6901 et seq.; and in the regulations adopted and publications promulgated
pursuant to said laws) the presence of which could subject the Bank to any
liability under applicable state or Federal law or local ordinance either at any
time that such property is pledged to the Bank or upon the enforcement by the
Bank of its security interest therein.  Each Trust hereby agrees to indemnify
and hold the Bank harmless against all costs, claims, expenses, damages, and
liabilities resulting in any way from the presence or effects of any such toxic
or hazardous substances or materials in, on, or under any real property or
interest in real property that is subject to or included in the Collateral.

(i)         Each Trust is, and at all times shall maintain its status as, a
Delaware statutory trust duly organized, validly existing and in good standing
under the laws of the State of Delaware, and shall have all requisite power and
authority to conduct its business and to own its properties as now conducted or
owned. Each Trust’s Organizational Documents are the sole organizational
documents of such Trust, and there has been no further amendment or supplement,
modification or restatement of any thereof. Each Trust has delivered to the Bank
true, correct and complete copies of its Organizational Documents.  For the
avoidance of doubt, neither the Member nor  a Trust shall amend or permit any
Sponsor, related Trustee or any other Person to amend, its Organizational
Documents including Section 4.1 of the Trust Agreement without the prior written
consent of the Bank, which may be granted or withheld in the Bank's sole and
absolute discretion;

(j)         Each Trust is “located” in the State of Delaware for purposes of
9-307 of the UCC. Each Trust’s chief executive office and chief place of
business, and the place where each Trust keeps its records concerning the Trust
Collateral, is located at: 1 E Upper Wacker Dr., Suite 3600, Chicago, IL
60601.  Each Trust’s corporate trust office means the office of the Delaware
Trustee (as defined in the Trusts Agreement) and Certificate Registrar (as
defined in the Trusts





-11-

--------------------------------------------------------------------------------

 



 

Agreement) is located at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890; facsimile: 302-636-4140; Email:
RSimpson@wilmingtontrust.com;

(k)        Member’s chief executive office and chief place of business, and the
place where Member keeps its records concerning the Trust Interest Collateral,
is located at: 1 E Upper Wacker Dr., Suite 3600, Chicago, IL 60601;

(l)         Each Trust hereby covenants and agrees for the benefit of the Bank
that it Trust shall not issue any additional Trust Certificates, and Member
shall not cause or permit Trust to issue any additional Trust Certificates and
shall not transfer or assign (collaterally or absolutely) any right, title or
interest in and to any trust interests in Trust, without the prior written
consent of the Bank in each instance, which may be granted or withheld in the
Bank's sole and absolute discretion;

(m)       The Trust Certificates listed on the Schedule of Trust Certificates
constitute, and will at all times hereafter continue to constitute, all of the
issued and outstanding ownership interest of each of the Trusts.  Member hereby
covenants to update the Schedule of Trust  Certificates immediately after any
event that would make such Schedule inaccurate.  Each of the Trust Certificates
have been, and will at all times continue to be, duly and validly issued, fully
paid and non-assessable;

(n)        Subsequent to the execution of this Supplement, Member shall not vote
the Trust Certificates or any interest in either Trust on any matter to which it
is entitled to vote pursuant to a Trust’s Organizational Documents nor cause
either of the Trusts to take any action or fail to act, in each case without the
prior written consent of the Bank, if such matter involves Collateral or could
otherwise adversely affect the Bank's rights hereunder or under the Agreement or
other documents delivered in connection with the transactions contemplated
hereby and thereby;

(o)        Trust has taken all action required by applicable law or by its
Organizational Documents to authorize the execution, delivery and performance of
this Supplement and the consummation of the transactions contemplated hereby and
thereby;

(p)        Member has taken all action required by law and all necessary action
(including, without limitation, obtaining the approval of its Governing Body and
any consent of its equity holders required by applicable law or by its
Organizational Documents, as required) to authorize the execution, delivery and
performance of this Supplement and the consummation of the transactions
contemplated hereby and thereby.  A certified copy of the resolution or consent,
as applicable, of the Governing Body of Member is attached hereto as Exhibit B;

(q)        No consent, approval, order or authorization or approval of,
exemption or waiver by or registration, declaration or filing with any
Government Authority is required to be made or obtained by either Trust or
Member in connection with the execution and delivery of this Supplement or the
consummation of the transactions contemplated hereby other than those that have
already been made or will be made contemporaneously with the execution of this
Agreement;

(r)        This Supplement has been duly and validly authorized, executed and
delivered by each of the Trusts and constitutes the valid and binding obligation
of such Trust, enforceable against such Trust in accordance with the terms
hereof, subject to applicable





-12-

--------------------------------------------------------------------------------

 



 

bankruptcy and insolvency laws and other laws affecting creditor’s rights
generally and the execution, delivery and performance of this Supplement and the
consummation of the transactions contemplated hereby will not (with or without
the giving of notice or the lapse of time or both) violate any provision of law
applicable to such Trust or any provision of such Trust’s Organizational
Documents;

(s)        This Supplement has been duly and validly authorized, executed and
delivered by Member and constitutes the valid and binding obligation of Member,
enforceable against Member in accordance with the terms hereof, subject to
applicable bankruptcy and insolvency laws and other laws affecting creditor’s
rights generally and the execution, delivery and performance of this Supplement
and the consummation of the transactions contemplated hereby will not (with or
without the giving of notice or the lapse of time or both) violate any provision
of law applicable to Member or any provision of the Member’s Organizational
Documents;

(t)         All signatories to any and all writings that constitute any
Collateral are and will be bound as they appear to be by their signatures and
have the requisite authority and capacity (corporate or other) to execute such
writings.

(u)        Member shall not make any amendment to its Organizational Documents
that could adversely affect the rights of the Bank hereunder or under the
Agreement without first obtaining the prior written consent of the Bank, which
consent shall not be unreasonably withheld; provided, however, that if in the
Bank's sole judgment, any such amendment involves Trust Interest Collateral in
any way or otherwise could adversely affect the Bank's rights hereunder or under
the Agreement, this Supplement or any other documents delivered in connection
with the transactions contemplated hereby and thereby, then the Bank may
withhold its consent at its sole discretion;

(v)        There is no material litigation or administrative proceeding
(including, without limitation, any proceeding initiated by any taxing
authority) now pending or, threatened against Trust or Member which (x) if
adversely decided could materially adversely affect the ability of either Trust
or Member, as applicable, to pay or perform its obligations under this
Supplement and (y) could reasonably be expected to be adversely determined;

(w)       There has been no material adverse change in the financial condition
of Member or either Trust since the date of the most recent financial statements
delivered to the Bank by Member or either Trust, in accordance with the
Agreement and Section 2.09 hereof, as applicable. The financial information
provided to the Bank by each Trust pursuant to Section 2.09 hereof is true,
correct and accurate in all respects;

(x)        All information given from time to time by each Trust as to each item
or Collateral, and all information contained in any report, schedule or other
documentation provided from time to time by each Trust and/or Member to the Bank
as to each item of Collateral, taken as a whole, is true, accurate and complete
as of the time given in all material respects;

(y)        The Bank shall have the right from time to time, upon reasonable
notice, to inspect, audit and make copies of any and all books and records of
each of the Trusts and Member, respectively, related to the Collateral; and





-13-

--------------------------------------------------------------------------------

 



 

(z)        Neither the Member nor either Trust is (i) engaged in any money
laundering scheme or activity in violation of applicable anti-money laundering
laws and regulations, including the Patriot Act, or (ii) a Prohibited Person.

Section 2.09    FINANCIAL INFORMATION/REPORTS.

(a)        Each Trust shall deliver to the Bank on the date of this Supplement
and otherwise with reasonable promptness, such reports or other financial or
regulatory documents and information relating to the business, operations,
affairs, financial condition, assets, liabilities or properties of such Trust or
relating to its ability to perform its obligations hereunder, as from time to
time may be reasonably requested by the Bank.

(b)        Member shall deliver to Bank on the date of this Supplement and
within ten (10) days after the end of each quarter, a report, in the form
attached hereto as Exhibit C, setting forth all Collateral then held by such
Trust and pledged to the Bank pursuant hereto including (1) a listing of the
outstanding Mortgage Loans, the Mortgage Loan number, the scheduled balance, the
scheduled paid-through dates, the Mortgage Interest Rate and principal and
interest payment, and such other information as the Bank may require, (2) a
remittance report and (3) a default report.  Such reports shall be certified by
officers of the Member, and shall include a representation that no additional
Trust Certificates have been issued since the date of the previous report.

(c)        Each Trust shall make, execute, acknowledge, record, and deliver to
the Bank such financing statements, notices, assignments, listings, powers, and
other documents with respect to the Collateral and the Bank’s security interest
therein and in such form as the Bank may reasonably require.

Section 3.01    EVENTS OF DEFAULT.

(a)        An Event of Default shall exist under this Supplement if any of the
following conditions or events shall occur and be continuing:

(1)        the occurrence of any “Event of Default” (as defined in the
Agreement) under the Agreement;

(2)        any representation, warranty, certification or statement made or
deemed to have been made by or on behalf of either Trust hereunder or in the
Agreement or any certificate or document now or hereafter delivered in
connection with the transactions contemplated hereby or thereby, or by any
officer or trustee of either Trust in respect of this Supplement (including the
Exhibits, the Schedule of Trust Certificates, any other schedules and other
documents incorporated by reference herein), the Agreement, or in any
certificate, financial statement or other notice delivered pursuant hereto or
thereto, shall prove to have been incorrect in any material respect on the date
as of which made or deemed made;

(3)        Member shall fail, upon Bank’s written request, to be dissolve either
Trust within five (5) days, in accordance with the terms of Section 3.04 hereof;





-14-

--------------------------------------------------------------------------------

 



 

(4)        A Governmental Authority of competent jurisdiction shall enter an
order appointing, without consent, a custodian, receiver, trustee or other
officer with similar powers with respect to either Trust;

(5)        Member or either Trust (A) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (B) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (C)(1) shall institute or have instituted
against it by a regulator, supervisor or any similar official with primary
insolvency, rehabilitative or regulatory jurisdiction over it, a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or present a petition for its winding-up or liquidation by it or such regulator,
supervisor or similar official, (2) shall have such a proceeding instituted
against it by a person or entity not described in clause (1) above and such
proceeding either results in a judgment of insolvency or bankruptcy or the entry
of an order for relief or the making of an order for its winding-up or
liquidation or is not appealed, dismissed, discharged, stayed or restrained
within 45 days, (D) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger), (E) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets, (F) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets, or (G) takes
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts;

(6)        Member, or either Trust shall breach or default in the due
performance and observance of any of its respective covenants or other
obligations hereunder; provided that Member or Trust shall have fifteen (15)
days to cure such breach or default that is not related to collateral
requirements as set forth in the Credit Policy or the documents identified in
this subsection (6); provided, however, if any condition (whether or not related
to any collateral requirements) is capable of being cured (i) by the
substitution or addition of new and Qualifying Collateral, then Member or either
Trust may immediately substitute or add new Qualifying Collateral; or (ii)
Member may immediately pay down Member’s Indebtedness so that the amount of
Qualifying Collateral has a Collateral Value that is at least equal to the then
current required Collateral Maintenance Level in order to cure the condition;

(7)        Member shall own less than 100% of the Trust Certificates of either
of the Trusts.

(b)        So long as no Event of Default has occurred and is continuing, each
Trust shall retain the sole right to exercise all rights of ownership of its
respective Trust Collateral for all purposes not inconsistent with the terms
hereof and Member shall retain the sole right to exercise its rights of
ownership of the Trust Certificates for all purposes not inconsistent with the
terms hereof.





-15-

--------------------------------------------------------------------------------

 



 

(c)        Each Trust, and Member shall, jointly and severally, indemnify,
defend and hold harmless the Bank from and against any and all claims, losses
and liabilities resulting from any breach by either Trust, or Member of its
respective representations, warranties and covenants under this Supplement.

Section 3.02    REMEDIES.

(a)        Upon the occurrence and during the continuance of an Event of
Default, the Bank may, at its sole option (subject only to the limitations set
forth herein, in addition to all other rights and remedies granted in this
Supplement and in any other instrument or agreement securing, evidencing or
relating to the Indebtedness under the Agreement), (i) declare the principal of
any Advance and any other Indebtedness under the Agreement to be due and
thereupon shall become so due and payable and (ii) exercise all of the rights
and remedies of a secured party under Applicable Law including the UCC.  Without
limiting or affecting the rights of the Bank to sell part or all of the
Collateral as herein authorized, the Bank is further authorized upon the
occurrence and during the continuance of an Event of Default hereunder, at its
option and in its discretion, to take immediate possession of the Collateral or
any part thereof wherever the same may be found, to collect or cause to be
collected or otherwise converted into money any part of the Collateral, by suit
or otherwise, and is hereby authorized in such case to surrender, compromise,
release, renew, extend or exchange any item of such Collateral without prior
notice to or consent of either Trust or Member.  In case of such collection or
conversion into money of such Collateral or part thereof, the Bank, after first
deducting the cost, attorney's fees, and expenses of collection, shall apply the
balance of such proceeds to the payment of the Indebtedness in such a manner as
it shall choose.  It is further agreed that any delay on the part of the Bank or
its authorized agents in exercising any rights hereunder shall not operate as a
waiver of such rights.

(b)        Each of the Trusts and Member do hereby jointly make, constitute and
appoint the Bank their attorney-in-fact, subject to the terms hereof, to deal
with the related Collateral and in their respective name and stead to (i)
effectuate the transfer of Collateral of either Trust and/or Member to the name
of the Bank or to the name of the Bank's nominee, designee or assignee; (ii)
endorse and collect checks payable to either Trust, and/or Member representing
distributions or other payments on any Collateral; and (iii) carry out the terms
and provisions hereof.

(c)        To the extent permitted by applicable law, each of the Trusts and
Member waives all claims, damages and demands it may acquire against the Bank
arising out of the lawful exercise by the Bank of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

(d)        In view of the possibility that Federal and state securities laws and
Federal and state laws applicable to Trust may impose certain restrictions on
the method by which a sale of the Collateral may be effected, the Bank and each
of the Trusts and Member agree that any sale of Collateral as a result of an
Event of Default shall be deemed “commercially reasonable” irrespective of
whether the notice or manner of such sale contains provisions, or imposes, or is
subject to, conditions or restrictions deemed appropriate to comply with the
Securities Act of 1933, as amended or any other applicable Federal or state
securities law or any state or Federal law





-16-

--------------------------------------------------------------------------------

 



 

applicable to the Collateral.  It is further agreed that from time to time the
Bank may attempt to sell the Collateral by means of private placement.  In so
doing, the Bank may restrict the bidders and prospective purchasers to those who
will represent and agree that they are purchasing for investment only and not
for distribution or otherwise impose restrictions deemed appropriate by the Bank
for the purpose of complying with the requirements of applicable securities
laws.  The Bank may solicit offers to buy such Collateral, for cash or
otherwise, from a limited number of investors deemed by the Bank to be
responsible parties who might be interested in purchasing such Collateral.  If
the Bank solicits offers from not less than three such investors, then the
acceptance by the Bank of the highest offer obtained therefrom (whether or not
three offers are obtained) shall be deemed to be a commercially reasonable
method of disposing of the Collateral.

Section 3.03    APPLICATION OF PAYMENTS.  Upon the occurrence and during the
continuance of any Event of Default, the Bank shall apply any payment by or
recovery from either Trust or Member, or any sum realized from Collateral which
shall be received by the Bank to repayment of all Indebtedness (including
without limitation all fees, expenses and costs of collection or enforcement and
other amounts) in such manner as the Bank shall choose.

Section 3.04    DISSOLUTION OF TRUST.

(a)        Notwithstanding anything to the contrary herein, if an Event of
Default shall have occurred and be continuing, as certified to the SMRF III
Trustee or the SMRF III-A Trustee, and related Certificate Registrar, as
applicable, in writing by the Bank (upon which writing the related Trustee and
Certificate Registrar may fully rely), the Member, as Administrator of the
related Trust shall cause the related Trust to be dissolved and wound up upon
five (5) days’ prior written notice and direction to such effect from the Bank
to the related Trustee and Administrator of such Trust.  Upon receipt of such
notice, the Administrator or the Sponsor shall wind up the affairs of the
related Trust in accordance with the provisions of the Statutory Trust Statute.

(b)        In addition, notwithstanding anything to the contrary herein, upon
such dissolution of a Trust pursuant to Section 3.04(a), the related Collateral
shall be transferred to the Bank as so directed in the notice to dissolve and
wind up described in Section 3.04(a).

Section 4.01    OFFICER’S CERTIFICATES.  Upon the date of this Supplement and
upon the delivery of each set of financial statements and reports by the Member
to the Bank pursuant to Section 2.09 hereof, the Member shall deliver to the
Bank an officer’s certificate.  Such officer shall review the relevant terms
hereof and make, or cause to be made, under his or her supervision, a review of
the transactions and conditions of the related Trust from the beginning of the
period covered by the statements then being furnished to the date of such
certificate, which shall set forth (as of the date such certificate is so
delivered) that:

(a)        The representations, warranties and covenants of the related Trust in
Section 2.08 of this Supplement are true and correct in all material respects;

(b)        None of the transactions, events or occurrences described in Section
4.04 of this Supplement has occurred;

(c)        None of the transactions, events or occurrences constituting an Event
of Default has occurred;





-17-

--------------------------------------------------------------------------------

 



 

(d)        Confirmation that no amendments have been made to such Trust’s
Organizational Documents since the issuance of the prior officer’s certificate
and that the Bank has received all such Organizational Documents; and

(e)        Confirmation of the current officers of the Administrator of such
Trust and which officers may or shall serve as signatories on behalf of the
related Trust.

In addition, upon the date of this Supplement and upon the delivery of each set
of financial statements and reports by Trust to the Bank pursuant to Section
2.09 hereof, a senior financial officer of Member shall deliver to the Bank an
officer’s certificate.  Such officer’s certificate shall include:

(a)        The representations, warranties and covenants of Member in Section
2.08 of this Supplement are true and correct;

(b)        Confirmation of the use of the proceeds from the Advances;

(c)        Confirmation of who is currently in possession of all notes and files
related to each Trust’s Collateral; and

(d)        Confirmation of who is servicing the related Trust Collateral.

Section 4.02    CLOSING/PERIODIC DELIVERABLES.  The Bank, the Member and each
Trust hereby agree and acknowledge that (i) on the date of this Supplement, and
(ii) in the case of item (k), at any time following the date of this Supplement
(subject to the discretion of the Bank), the Member and each Trust shall be
obligated to deliver items (a)-(k) below to Bank; provided, however, that the
Bank, in its sole discretion, may waive any of items (a)-(k) below; provided,
further, that any such waiver shall be set for a duration to be determined by
the Bank in its sole discretion and shall not be considered a permanent waiver
of such action item/document:

(a)        Execution and delivery by the Bank, the Member and each Trust of this
Supplement;

(b)        Delivery by each Trust or the related Trust administrator of an
initial certified list of all mortgages that are held by it that represent
Qualifying Collateral or confirmation by a Trust that is has no such Qualifying
Collateral;

(c)        Delivery by the Member of the Trust Certificates, accompanied by an
undated assignment in blank;

(d)        The execution and delivery of an opinion of counsel for the Member
and each Trust, in such form as shall be determined by the Bank and counsel for
the Bank;

(e)        The execution and delivery of an Officer’s Certificate of the Member
and each Trust, certifying to those matters set forth in Section 4.01 of this
Agreement;

(f)        The execution and delivery of a Secretary’s Certificate of the
Member, certifying to (i) the Member Organizational Documents, and (ii) the
resolutions (or the equivalent





-18-

--------------------------------------------------------------------------------

 



 

thereof) adopted by an appropriate authority of the Member, authorizing the
Member’s entrance into the transactions contemplated by the Agreement, and this
Supplement;

(g)        The execution and delivery of a Certificate of each Trust
administrator or the related Trustee, certifying to such Trust’s Organizational
Documents;

(h)        The execution and delivery of a certificate of the Member certifying
to the non-existence of any Liens, pledges or other encumbrances on the
Collateral and the Trust Certificates except as permitted under 4.04(g);

(i)         UCC-1 financing statements referenced in 2.08(e);

(j)         UCC-3 financing statement amendment reflecting the assignment of the
Back-up Security Interest to the Bank; and

(k)        Any other items, including due diligence items, that may be
reasonably requested by the Bank from time to time.

In addition, upon each Advance made by the Bank to the Member, the Member and
each Trust to the extent of its Collateral acknowledge that items (a)-(k) above
shall be deemed to have been delivered to the Bank by the Member and each Trust.

Section 4.03    ASSIGNMENT.  Each Trust hereby grants the Bank the full right,
power, and authority to assign or transfer all or any part of the Bank’s right,
title, and interest in and to this Supplement, and to pledge, assign, or
negotiate to any other Federal Home Loan Bank or to any other person or entity,
with or without recourse, and may assign and deliver the whole or any part of
the Trust Collateral to the transferee, which shall succeed to all the powers
and rights of the Bank in respect thereof, and the Bank shall thereafter be
forever relieved and fully discharged from any liability or responsibility with
respect to the Trust Collateral so assigned or pledged, and all references
herein to the Bank shall be read to refer to the pledgee or assignee.  Neither
Trust may assign or transfer any of their rights or obligations hereunder
without the express prior written consent of the Bank.

Section 4.04    NEGATIVE COVENANTS.  On the date of this Supplement, whether or
not there shall be Indebtedness due and payable to the Bank under the Agreement
from time to time, each Trust and Member covenant with and to the Bank that,
unless consented to by the Bank in writing:

(a)        Neither Trust nor Member shall effect a subdivision, combination or
consolidation of any ownership interest of such Trust (by reclassification or
otherwise) n any way such that the Member does not own 100% of the Trust
Certificates or any other interests representing any beneficial interest in the
Trust;

(b)        Neither Trust shall, nor shall Member permit a Trust to, merge or
consolidate with any person;





-19-

--------------------------------------------------------------------------------

 



 

(c)        Neither Trust shall, nor shall Member permit Trust to, create, incur,
assume, or suffer to exist, or permit any entity owned legally or beneficially
by a Trust, to create incur, assume, or suffer to exist, any debt other than the
Indebtedness;

(d)        Neither Trust shall, nor shall Member permit Trust to, sell, lease or
otherwise dispose of any of its property, including any disposition of property
as part of a sale and leaseback transaction, to, or in favor of, any Person
other than Member, to the trustee of the Trust as contemplated by the Trust
Agreement or to the Bank in connection with the transactions contemplated
hereby;

(e)        Neither Trust shall, nor shall Member permit Trust to, issue any
additional trust interests;

(f)        Neither Trust shall, nor shall Member permit Trust to, engage in any
business or other acts that would be inconsistent with, or contrary to, Section
4.1 of the Trust Agreement; and

(g)        Neither Trust shall, nor shall Member cause or permit Trust to,
create or suffer to exist, any Lien, encumbrance, pledge, condition, restriction
or other interest on the Collateral, and Member shall not create or suffer to
exist, any Lien, encumbrance, pledge, condition, restriction or other interest
on the Trust Interest Collateral, other than, in each case, the Lien created
under this Supplement and the interests of the Delaware Trustee of the Trust as
contemplated by the Trust Agreement.

Section 4.05    MISCELLANEOUS.

(a)        The Member and each Trust hereby gives the Bank the full right,
power, and authority to assign or transfer all or any part of the Bank's right,
title, and interest in and to this Supplement, and to pledge, assign, or
negotiate to any other Federal Home Loan Bank or to any other person or entity,
with or without recourse, all or any part of the Indebtedness or participations
therein; provided however, if the Bank assigns or transfers its interest in this
Supplement or any Indebtedness to a third party other than another Federal Home
Loan Bank or Federal Reserve Bank, the Bank will obtain the prior written
consent of the Member and each Trust. In connection therewith, the Bank may
assign and deliver the whole or any part of the Collateral to the transferee,
which shall succeed to all the powers and rights of the Bank in respect thereof,
and the Bank shall thereafter be forever relieved and fully discharged from any
liability or responsibility with respect to the Collateral so assigned or
pledged, and all references herein to the Bank shall be read to refer to the
pledgee or assignee. Neither Member nor a Trust may assign or transfer any of
its rights or obligations hereunder without the express prior written consent of
the Bank, which shall not be unreasonably withheld.

(b)        No modification, amendment. or waiver of any provision of this
Supplement or consent to any departure therefrom shall be effective unless in a
writing executed by an authorized officer of the party against whom such change
is asserted and shall be effective only in the specific instance and for the
purpose of which given. The terms of this Supplement may not be modified or
amended unless all parties execute a written agreement. No notice to or demand
on the Member or a Trust in any case shall entitle the Member or a Trust to any
other or





-20-

--------------------------------------------------------------------------------

 



 

further notice or demand in the same, or similar or other circumstances. Any
forbearance, failure, or delay by the Bank in exercising any right, power, or
remedy hereunder shall not be deemed to be a waiver thereof, and any single or
partial exercise by the Bank of any right, power, or remedy hereunder shall not
preclude the further exercise thereof. Every right, power, and remedy of the
Bank shall continue in full force and effect until specifically waived by the
Bank in writing and no such waiver shall extend to any subsequent matter or
impair any right consequent thereon except to the extent expressly so waived.

(c)        For purposes of this Agreement, documents and electronic records
shall be deemed signed by the Member or a Trust when a signature or an
electronic signature of the Member or a Trust or an authorized signatory or an
authorized facsimile thereof appears on or is associated with the document or
electronic record. The Bank may rely on any signature or facsimile thereof which
reasonably appears to the Bank to be the signature of an authorized person,
including signatures appearing on documents transmitted electronically to and
reproduced mechanically at the Bank. The secretary or an assistant secretary of
the Member, or the Administrator on behalf of a Trust, shall from time to time
furnish to the Bank, on forms provided by the Bank, a certified copy of the
resolution of the Board of Directors of the Member or the operative provisions
of a Trust’s Trust Agreement authorizing persons to apply on behalf of the
Member or a Trust, as applicable, to the Bank for Advances and Commitments, to
pledge Collateral and otherwise act for and on behalf of the Member or a Trust
in accordance with this Supplement together with specimen signatures or specimen
electronic signatures of such persons. Such certifications are incorporated
herein and made a part of this Supplement and shall continue in effect until
expressly revoked in writing by the Member or a Trust notwithstanding that
subsequent certifications may authorize additional persons to act for and on
behalf of the Member or a Trust. The Bank shall be indemnified and saved
harmless by Member and each Trust from any claims, demands, expenses, loss or
damage resulting from or growing out of honoring or relying on the signature or
other authority (whether or not properly used and, in the case of any facsimile
signature, regardless of when or by whom or by what means such signature may
have been made or affixed) of any officer or person whose name and signature was
so certified, or refusing to honor any signature or authority not so certified.

(d)        In addition to the terms and conditions specifically set forth herein
and in any Application or Confirmation of an Advance between the Bank and the
Member, this Supplement shall be governed by the statutory and common law of the
United States and, to the extent Federal law incorporates or defers to state
law, the laws (exclusive of the choice of law provisions) of the State of
Illinois. Notwithstanding the foregoing, the Uniform Commercial Code as in
effect in the State of Illinois shall be deemed applicable to this Agreement and
to any Advance hereunder and shall govern the attachment and perfection of any
security interest granted hereunder to the extent that the Act, Regulations, or
other statutory law of the United States is not applicable. In the event that
any portion of this Supplement conflicts with applicable law, such conflict
shall not affect other provisions of this Supplement which can be given effect
without the conflicting provision, and to this end the provisions of this
Supplement are declared to be severable.

(e)        In any action or proceeding brought by any party hereto in order to
enforce any right or remedy under this Supplement, the parties hereby consent
to, and agree that they will submit to, the exclusive jurisdiction of the United
States District Court for the Northern District of





-21-

--------------------------------------------------------------------------------

 



 

Illinois or, if such action or proceeding may not be brought in Federal court,
the jurisdiction of the courts of the State of Illinois located in the city of
Chicago.  Each of the Member, the Trustee and each of the Trusts hereby waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue in any such action or proceeding in such
courts and any defense or objection based upon any such court being an
inconvenient forum for purposes of any such action or proceeding.  The parties
agree that if any action or proceeding is brought by either party seeking to
obtain any legal or equitable relief against the other party under or arising
out of this Agreement or any transaction contemplated hereby and such relief is
not granted by the final decision, after any and all appeals, of a court of
competent jurisdiction, the losing party will pay all reasonable attorneys’
 fees and other costs incurred by the prevailing party in connection therewith.

(f)        For purposes of this Supplement, documents shall be deemed signed by
Trust when a signature of an authorized signatory or an authorized facsimile
thereof appears on the document.  The Bank may rely on any signature or
facsimile thereof which reasonably appears to the Bank to be the signature of an
authorized person, including signatures appearing on documents transmitted
electronically to and reproduced mechanically at the Bank.

(g)        This Supplement shall be binding upon and inure to the benefit of the
successors and permitted assigns of Trust, Member and Bank.

(h)        This Supplement (including the Exhibits, the Schedule of Trust
Certificates, Schedule of Trust Collateral, any other schedules, and other
documents incorporated by reference herein), and the Agreement constitute the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral and written, between the parties hereto, with respect
to the subject matter hereof.

(i)         The captions and headings in this Supplement are for convenience
only and shall not be considered as part of or affect the construction or
interpretation of any provision of this Supplement.

(j)         All representations and warranties by a Trust contained in this
Supplement or made in writing in connection herewith, shall be continuing and
shall survive execution and delivery of this Supplement and the making of any
Advances.

(k)        Each of the parties hereby knowingly, voluntarily, and intentionally
waives the right to trial by jury, and each Trust and Member agrees that neither
it nor any of its assignees or successors shall (i) seek a jury trial in any
lawsuit, proceeding, counterclaim, or any other action based upon, or arising
out of; this Supplement, any related instruments, any collateral, or the
dealings or the relationship between or among any of them, or (ii) seek to
consolidate any such action with any other action in which a jury trial cannot
be or has not been waived.  The provisions of this paragraph shall be subject to
no exceptions.  Neither the Bank nor Member nor either Trust has agreed with or
represented to the other that the provisions of this paragraph shall not be
fully enforced in all instances.

(l)         Each Trust irrevocably appoints Member as its agent to receive on
behalf of it service of copies of the summons and complaint and any other
process which may be served in





-22-

--------------------------------------------------------------------------------

 



 

any such action or proceeding, and each Trust irrevocably authorizes and directs
Member to accept such service on its behalf.  The Bank, Member and each Trust
consents to the service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding by the mailing or
delivering of a copy of such process to such party at its address specified in
the Agreement.

(m)       Any failure of or delay by the Bank to exercise any right or remedy
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right or remedy at any other time.

Section 4.06     NOTICES.  Any notice, request, response, demand, claim or other
communication required or permitted hereunder shall be in writing and
transmitted, delivered or sent by (a) personal delivery, (b) courier or
messenger service, whether overnight or same day (c) certified United States
mail postage prepaid, return receipt requested, or (d) prepaid telecopy or
facsimile:

 

 

 

if to Bank to:

with a copy to:

 

 

200 East Randolph Drive

Chicago, IL  60601

Attention:  Vice President - Credit

Facsimile:  (312) 565-5752

200 East Randolph Drive

Chicago, IL  60601

Attention:  General Counsel

Facsimile:  (312) 565-6912

 

if to Member to:

with a copy to:

 

Prospect Mortgage Insurance, LLC

c/o Starwood Property Trust

1 E Upper Wacker Dr., Suite 3600

Chicago, IL 60601

Telephone Number:  (773) 541-2867

Attention:  Steven Ujvary

 

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: General Counsel

Email:  assossen@starwood.com

 

 

if to SMRF Trust III to:

with a copy to:

 

SMRF Trust III

c/o Starwood Property Trust, Inc.

591 West Putnam Ave.

Greenwich, Connecticut 06830

Attention:  Steven Uvjary

Facsimile:  (203) 422-8192

 

 

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich Connecticut 06830

Attention: General Counsel

Email:  asossen@starwood.com

if to SMRF Trust III-A to:

with a copy to:

 





-23-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SMRF Trust III-A

c/o Starwood Property Trust, Inc.

591 West Putnam Ave.

Greenwich, Connecticut 06830

Attention:  Steven Uvjary

Facsimile:  (203) 422-8192

 

 

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: General Counsel

Email:  asossen@starwood.com

if to the Trustee to:

 

 

Wilmington Trust, National Association

Rodney Square North

1100 North market Street

Wilmington, Delaware 19890

Facsimile:  (302) 636-4140

Email:  RSimpson@wilmingtontrust.com

 

 

or at such other address for a party as shall be specified by like notice.  Each
communication transmitted, delivered, or sent (i) in person, by courier or
messenger service, or by certified United States mail (postage prepaid and
return receipt requested) shall be deemed given, received, and effective on the
date delivered to or refused by the intended recipient (with the return receipt
or the equivalent record of the courier or messenger being deemed conclusive
evidence of delivery or refusal); or (ii) by telecopy or facsimile transmission
shall be deemed given, received, and effective on the date of actual receipt
(with the confirmation of transmission or the electronic receipt being deemed
conclusive evidence of such receipt, except where the intended recipient has
promptly notified the other party that the transmission is illegible).

Section 4.07    COUNTERPARTS.  This Supplement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which together shall constitute one and the same instrument.  Each of
the undersigned agrees to be bound by his or her faxed signature or
electronically delivered signature and agrees that the other undersigned Persons
may rely  upon the faxed signature of or electronically delivered signature the
undersigned.

Section 4.08    LIMITATION OF LIABILITY. It is expressly understood and agreed
by the parties hereto that (a) this Supplement is executed and delivered by
Wilmington Trust, National Association, not individually or personally but
solely as trustee of the Trusts, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Trusts is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose of binding only
the Trusts, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) Wilmington Trust,
National Association has made no investigation as to the accuracy or
completeness of any representations or warranties made by the Trusts in this
Supplement and (e) under no circumstances shall Wilmington Trust, National
Association be





-24-

--------------------------------------------------------------------------------

 



 

personally liable for the payment of any indebtedness or expenses of the Trusts
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trusts under this Supplement or
any other related documents.

[SIGNATURES FOLLOW]

 

 



-25-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Trust, the Member and the Bank have caused this
Agreement to be signed in their names by their duly authorized signatories as of
the date first above mentioned.

 

 

 

 

 

FEDERAL HOME LOAN BANK OF CHICAGO

 

 

 

 

 

By:

/s/ MICHELLE M. JONSON

 

Name:

Michelle M. Jonson

 

Title:

Chief Risk Officer

 

 

 

 

 

By:

/s/ A. HARRISON

 

Name:

A. Harrison

 

Title:

SVP

 

 

 

 

 

PROSPECT MORTGAGE INSURANCE, LLC.

 

 

 

 

By:

/s/ ANDREW J. SOSSEN

 

Name:

Andrew J. Sossen

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

SMRF TRUST III

 

 

 

 

By: Wilmington Trust, National Association, not in its individual capacity but
solely in its capacity as Delaware Trustee

 

 

 

 

 

 

 

By:

/s/ RACHEL SIMPSON

 

Name:

Rachel Simpson

 

Title:

Vice President

 

 





-Supplement Signature Page-

--------------------------------------------------------------------------------

 



 

 

 

 

 

SMRF TRUST III-A

 

 

 

 

 

 

By: Wilmington Trust, National Association,  not in its individual capacity but
solely in as Delaware Trustee

 

 

 

 

 

 

 

By:

/s/ RACHEL SIMPSON

 

Name:

Rachel Simpson

 

Title:

Vice President

 

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely in its capacity as Delaware Trustee for each of SMRF Trust III and SMRF
Trust III-A

 

 

 

 

 

 

 

By:

/s/ RACHEL SIMPSON

 

Name:

Rachel Simpson

 

Title:

Vice President

 

 

 



-Supplement Signature Page-

--------------------------------------------------------------------------------

 



 

SCHEDULE OF TRUST COLLATERAL

The following Collateral is hereby pledged by each of the Trusts to the Bank
pursuant to the Supplement to which this Schedule is attached and made a part
hereof:

SMRF Trust III

 

 

 

Residential mortgage loans

 

 

 

Loan

Original

 

 

Number

UPB

Current UPB

Current Interest Rate

23056102

900,000.00

871,483.02

5.875

23056255

1,500,000.00

1,456,237.17

6.125

2000193231

428,000.00

414,455.96

4.990

3108000053

110,600.00

110,520.58

7.865

3111000472

250,000.00

241,412.47

5.625

3111000629

235,000.00

209,833.00

7.250

3111001027

150,000.00

146,003.78

6.625

3111001148

400,000.00

386,364.97

5.250

3111001232

688,000.00

666,882.16

5.625

3111001392

450,800.00

435,958.38

5.000

3111001698

165,000.00

164,942.81

4.625

3111002182

801,000.00

774,959.04

5.125

3111002243

417,000.00

404,939.00

5.500

3111002505

273,000.00

266,087.05

5.750

3111003107

437,500.00

427,392.35

6.500

3111003190

533,500.00

517,594.07

4.875

3111003456

350,000.00

335,907.40

6.250

3111003630

513,000.00

484,186.18

4.875

3111004182

114,800.00

112,748.84

7.375

3111004218

290,000.00

281,790.14

5.125

3111004228

157,372.00

153,093.88

4.875

3111004358

700,000.00

678,631.45

4.750

3111004361

360,000.00

349,834.83

4.875

3111004370

290,990.00

282,773.52

4.875

3111004432

192,500.00

188,249.74

6.500

3111004478

721,000.00

702,443.13

5.125

3111004506

555,000.00

540,687.20

4.750

3111004551

147,579.00

144,320.51

6.500

3111004729

500,000.00

500,000.00

5.000

3111004740

75,200.00

70,170.43

7.625

3111004764

177,000.00

172,613.14

6.000

3111004806

240,500.00

235,187.96

6.250

3111004942

780,000.00

780,000.00

5.375

3111004968

191,250.00

186,646.43

5.500

3111005108

80,000.00

78,573.79

7.125

3111005112

585,000.00

585,000.00

5.500

3111005229

315,000.00

307,915.17

5.875

3111005394

150,000.00

146,878.39

6.375

3111005478

1,135,000.00

1,104,982.90

5.250





-28-

--------------------------------------------------------------------------------

 



 

3111005479

185,500.00

181,514.10

6.125

3111005682

154,700.00

120,814.64

5.500

3111005723

463,400.00

453,498.11

5.875

3111005846

100,000.00

88,981.21

5.875

3111005914

396,500.00

389,030.75

6.875

3111005979

263,400.00

256,315.27

4.875

3111006343

1,124,900.00

1,099,567.23

4.500

3111006358

173,000.00

169,303.38

5.875

3111006506

192,000.00

187,501.01

5.375

3111006507

223,000.00

218,633.98

5.750

3111006641

664,500.00

647,671.80

4.625

3111006725

700,000.00

685,165.47

5.625

3111006746

805,000.00

785,916.68

5.000

3111006850

180,600.00

176,724.11

5.875

3111006914

100,000.00

98,317.92

6.250

3111006961

980,000.00

962,050.07

5.875

3111007025

815,500.00

797,822.29

5.500

3111007064

129,500.00

126,692.74

5.500

3111007067

180,000.00

176,088.76

5.250

3111007155

94,600.00

89,850.17

6.250

3111007217

121,500.00

118,832.33

6.625

3111007230

327,000.00

321,426.80

6.500

3111007309

892,000.00

873,937.79

5.875

3111007332

246,000.00

240,109.61

4.625

3111007422

675,000.00

658,116.45

4.375

3111007427

164,000.00

160,830.34

5.875

3111007462

600,000.00

600,000.00

5.250

3111007568

283,000.00

277,116.42

5.250

3111007636

1,000,000.00

1,000,000.00

5.875

3111007771

695,000.00

680,104.21

5.250

3111007790

137,500.00

134,905.07

5.625

3111007794

311,250.00

304,963.67

5.250

3111007850

1,457,500.00

1,426,715.17

5.000

3111007951

256,000.00

251,165.49

5.625

3111008147

452,000.00

445,024.89

5.625

3111008221

192,000.00

187,898.41

5.000

3111008251

117,250.00

115,656.33

7.375

3111008258

355,920.00

350,844.58

7.125

3111008271

688,000.00

675,309.18

5.750

3111008357

520,000.00

510,408.06

5.750

3111008387

97,500.00

56,360.76

6.375

3111008397

750,000.00

736,389.85

5.125

3111008412

1,295,000.00

1,295,000.00

5.375

3111008491

150,000.00

147,535.22

6.375

3111008500

1,500,000.00

1,500,000.00

5.500

3111008524

217,000.00

212,617.23

5.250

3111008539

825,000.00

807,574.64

5.000

3111008584

100,730.00

98,342.24

6.250

3111008599

210,500.00

205,595.56

5.000

3111008609

319,882.00

311,433.40

5.125





-29-

--------------------------------------------------------------------------------

 



 

3111008621

1,000,000.00

984,171.38

5.875

3111008632

730,000.00

714,559.97

5.000

3111008649

578,152.00

566,229.64

5.375

3111008735

267,200.00

262,166.41

6.750

3111008741

384,000.00

379,554.02

5.625

3111008764

107,250.00

105,591.17

6.000

3111008801

383,582.00

377,078.02

5.500

3111008882

244,000.00

236,377.81

5.000

3111008922

603,000.00

602,776.25

6.000

3111008942

2,000,000.00

1,846,802.32

5.750

3111009036

548,000.00

535,914.37

5.250

3111009114

2,000,000.00

2,000,000.00

4.625

3111009138

469,000.00

460,864.88

5.375

3111009164

105,000.00

103,303.16

6.125

3111009165

822,500.00

807,906.65

5.250

3111009277

231,000.00

107,501.40

5.375

3111009296

249,000.00

245,058.67

5.875

3111009311

136,500.00

105,800.05

5.875

3111009313

160,300.00

124,713.72

5.375

3111009330

500,000.00

500,000.00

5.250

3111009345

500,000.00

490,297.94

4.750

3111009353

157,000.00

154,703.50

5.500

3111009505

960,000.00

942,967.02

5.250

3111009512

346,500.00

340,069.41

5.000

3111009573

280,000.00

275,616.29

6.000

3111009574

225,000.00

221,519.97

6.000

3111009608

169,000.00

165,936.43

5.500

3111009614

294,000.00

288,783.65

5.250

3111009643

265,000.00

260,191.09

5.125

3111009694

2,000,000.00

2,000,000.00

5.000

3111009701

287,500.00

280,980.22

5.375

3111009733

225,000.00

209,283.94

5.375

3111009808

200,000.00

154,548.76

6.750

3111009811

416,500.00

394,733.11

5.375

3111009876

180,000.00

177,222.39

4.750

3111009929

228,600.00

224,822.77

5.250

3111009947

308,000.00

269,312.27

5.500

3111009961

718,000.00

705,260.86

5.250

3111010090

440,000.00

434,339.74

5.750

3111010109

500,000.00

490,215.12

5.875

3111010117

262,500.00

258,169.30

6.125

3111010141

112,000.00

110,531.45

6.500

3111010390

600,000.00

590,308.37

5.375

3111010410

285,000.00

280,183.27

5.125

3111010433

207,900.00

204,541.20

5.375

3111010507

178,500.00

175,808.00

5.750

3111010535

608,300.00

600,124.11

6.750

3111010571

137,800.00

135,918.95

5.875

3111010661

720,000.00

711,915.53

6.000

3111010696

203,300.00

200,440.03

6.125





-30-

--------------------------------------------------------------------------------

 



 

3111010785

663,000.00

653,737.89

5.750

3111010798

292,500.00

287,959.78

5.750

3111010818

138,000.00

138,000.00

6.500

3111010839

350,000.00

344,762.21

5.375

3111010867

1,071,000.00

1,069,300.00

5.875

3111010869

805,000.00

794,644.29

5.750

3111010883

337,565.00

333,562.34

6.625

3111010893

339,500.00

335,076.47

6.125

3111010938

870,000.00

861,722.29

5.250

3111010954

360,000.00

354,152.87

5.875

3111011001

235,000.00

210,229.24

5.000

3111011034

1,148,000.00

1,130,608.63

5.375

3111011094

574,000.00

566,164.58

5.875

3111011139

560,000.00

553,282.06

6.125

3111011200

540,000.00

531,350.95

5.000

3111011236

838,500.00

838,499.95

5.500

3111011448

200,000.00

162,081.91

5.375

3111011699

225,000.00

222,544.17

6.625

3111011786

245,000.00

242,133.77

5.250

3111011900

239,000.00

236,507.23

5.875

3111011944

124,000.00

122,211.45

5.125

3111012065

153,300.00

139,229.89

8.625

3111012092

304,000.00

299,997.86

5.625

3111012105

415,000.00

411,695.26

5.750

3111012127

206,500.00

203,649.64

4.875

3111012178

574,000.00

567,247.54

5.750

3111012199

930,000.00

919,608.06

5.500

3111013472

211,500.00

192,874.21

6.000

3111013566

279,500.00

277,639.79

5.490

3111013643

245,000.00

243,931.27

6.740

3111013765

220,800.00

218,375.66

7.000

3111013791

700,000.00

696,396.50

5.875

3111013840

300,000.00

298,488.90

5.990

3111013853

425,000.00

422,584.91

5.750

3111013864

341,200.00

340,354.41

6.990

3111013872

275,000.00

273,995.53

6.490

3111013952

284,000.00

283,037.38

6.875

3111013961

448,000.00

446,021.35

5.490

3111014000

1,482,000.00

1,475,766.18

5.750

3111014003

300,000.00

299,097.86

5.990

3111014037

207,000.00

206,449.08

6.625

3111014063

245,000.00

244,347.94

6.625

3111014112

960,000.00

956,978.67

5.750

3111014117

300,000.00

299,119.10

6.115

3111014118

932,000.00

929,268.56

6.125

3111014150

480,000.00

479,487.04

6.375

3111014153

420,000.00

418,538.47

6.740

3111014154

100,000.00

99,821.61

8.625

3111014160

779,200.00

776,501.06

6.115

3111014174

424,000.00

423,284.12

6.865





-31-

--------------------------------------------------------------------------------

 



 

3111014187

998,000.00

996,958.02

5.750

3111014193

497,000.00

495,677.23

6.625

3111014214

346,500.00

346,021.51

7.875

3111014225

623,000.00

621,039.28

5.750

3111014227

350,000.00

349,280.42

6.625

3111014239

472,500.00

471,795.08

7.490

3111014240

680,000.00

679,414.53

6.750

3111014268

525,000.00

524,115.34

6.875

3111014334

100,000.00

99,934.58

8.125

3111014345

102,000.00

101,616.31

6.875

3111014362

1,200,000.00

1,197,661.39

6.125

3111014367

325,168.00

324,534.29

6.125

3111014375

595,000.00

593,724.82

5.625

3111014376

321,000.00

320,445.70

6.750

3111014402

131,920.00

131,843.95

8.740

3111014412

100,000.00

99,831.50

6.875

3111014415

200,000.00

199,390.73

6.000

3111014422

306,475.00

306,211.13

6.750

3111014423

208,600.00

208,433.18

7.125

3111014424

220,500.00

220,323.67

7.125

3111014425

208,600.00

208,433.18

7.125

3111014426

232,750.00

232,563.87

7.125

3111014427

215,000.00

214,823.77

7.000

3111014428

224,250.00

224,066.18

7.000

3111014429

390,000.00

389,672.36

6.875

3111014436

622,400.00

622,400.00

6.500

3111014437

240,000.00

239,772.28

6.250

3111014439

242,200.00

241,828.15

6.375

3111014442

635,200.00

635,200.00

6.000

3111014447

336,500.00

335,918.93

6.750

3111014455

862,500.00

861,533.53

5.375

3111014459

210,000.00

210,000.00

6.740

3111014484

470,000.00

469,496.59

5.615

3111014513

386,750.00

386,022.60

5.500

3111014516

504,000.00

504,000.00

5.990

3111014526

769,000.00

768,032.49

4.750

3111014530

125,300.00

125,215.92

8.000

3111014540

100,000.00

99,694.66

7.375

3111014556

597,000.00

596,418.63

6.115

3111014557

492,000.00

491,555.23

6.500

3111014569

296,000.00

295,757.37

7.000

3111014570

805,000.00

804,252.96

6.365

3111014626

562,425.00

561,904.08

6.375

3111014640

147,600.00

147,600.00

8.115

3111014659

595,000.00

595,000.00

6.990

3111014716

218,000.00

218,000.00

6.125

3113000299

322,800.00

309,905.05

5.500

3113000428

224,000.00

215,786.78

4.375

3113000501

101,500.00

98,573.09

5.750

3113000759

230,685.00

224,435.98

5.625





-32-

--------------------------------------------------------------------------------

 



 

3113000845

489,300.00

478,994.63

6.500

3113001263

138,840.00

136,844.61

6.750

3113001272

752,000.00

731,044.54

5.000

3113001275

215,600.00

211,531.16

5.625

3113001286

650,000.00

633,181.72

6.000

3113001301

138,840.00

136,844.61

6.750

3113001321

308,000.00

302,542.36

5.625

3113001482

400,000.00

392,899.59

5.000

3113001554

187,200.00

185,381.58

6.250

3113002736

999,800.00

994,405.42

5.625

3113003193

112,000.00

111,912.63

7.250

3113003337

159,250.00

158,372.75

6.490

3113003350

480,000.00

476,582.00

5.125

3113003672

382,400.00

380,187.57

5.250

3113003770

1,600,000.00

1,600,000.00

5.500

3113003821

276,250.00

275,089.33

6.750

3113003896

712,000.00

709,143.46

6.000

3113003900

325,500.00

324,282.09

6.365

3113003999

441,000.00

439,353.10

6.375

3113004068

480,000.00

480,000.00

5.115

3113004102

755,000.00

753,563.53

6.250

3113004186

880,000.00

876,185.68

5.990

3113004208

445,000.00

443,661.80

5.990

3113004237

416,000.00

415,164.28

6.875

3113004256

860,000.00

858,283.46

6.000

3113004277

480,000.00

478,187.43

6.500

3113004286

490,000.00

489,627.15

7.375

3113004341

605,000.00

603,846.69

6.240

3113004379

1,365,000.00

1,363,608.32

5.875

3113004390

200,000.00

179,781.09

5.500

3113004418

1,410,000.00

1,408,596.34

6.000

3113004432

161,600.00

161,496.95

8.250

3113004450

1,000,000.00

1,000,000.00

5.250

3113004490

180,000.00

179,687.05

7.500

3113004501

320,000.00

319,344.64

5.865

3113004592

915,000.00

913,822.18

4.625

3113004598

649,000.00

647,434.25

4.990

3113004626

128,000.00

127,809.03

7.490

3113004629

307,500.00

307,085.14

7.990

3113004639

294,000.00

291,692.46

5.740

3113004670

1,025,000.00

1,025,000.00

5.875

3113004706

336,500.00

336,148.68

5.750

3113004716

520,000.00

519,469.83

5.875

3113004718

315,000.00

315,000.00

6.625

3113004723

308,547.00

308,547.00

6.875

3113004731

150,000.00

149,882.99

7.250

3113004785

1,106,250.00

1,102,281.32

5.500

3113004835

587,000.00

586,428.37

6.115

3114000214

445,657.00

354,913.06

6.750

3114000833

109,500.00

106,115.00

5.625





-33-

--------------------------------------------------------------------------------

 



 

3114001568

1,040,000.00

1,017,037.28

6.500

3114001659

100,000.00

99,976.80

7.250

3114001989

547,500.00

537,245.94

6.000

3114002019

368,000.00

307,304.18

4.625

3114002064

288,800.00

285,242.08

5.500

3114002141

633,270.00

622,285.57

5.375

3114002162

105,000.00

104,947.31

6.750

3114002242

854,000.00

840,516.33

5.500

3114002325

392,000.00

387,588.20

6.000

3114002339

420,000.00

414,943.49

5.625

3114002349

192,500.00

189,338.82

6.000

3114002796

200,000.00

196,300.32

5.625

3114002906

665,000.00

665,000.00

6.500

3114002962

595,000.00

593,892.75

6.365

3114002984

679,000.00

678,306.41

5.865

3114003001

765,960.00

765,960.00

5.875

3114003004

234,000.00

233,604.92

6.865

3114003048

250,000.00

249,535.68

6.375

3114003062

159,200.00

159,103.36

8.490

3114003096

280,000.00

279,171.27

5.125

3114003097

510,000.00

508,957.52

5.875

3114003119

294,000.00

293,700.25

5.875

3114003136

109,200.00

109,114.81

7.250

3114003152

966,000.00

964,784.64

4.750

3116000589

415,000.00

111,791.23

5.500

3116000617

390,000.00

388,707.52

6.990

3116000646

426,348.00

419,948.21

6.500

3116000697

160,000.00

99,616.15

8.500

3116000806

595,000.00

595,000.00

7.125

3116000824

896,602.00

894,540.62

5.250

3116000851

400,000.00

399,103.60

7.500

3116000853

100,000.00

99,865.08

7.990

3116000880

214,500.00

214,218.41

8.125

3116000944

284,800.00

259,414.17

6.750

3116000964

313,068.00

312,770.95

6.250

3116000966

322,500.00

322,222.33

6.750

3116000971

199,500.00

199,330.96

7.990

3116000981

164,000.00

163,889.96

8.000

3116000982

185,972.00

185,837.13

7.615

3116000996

161,000.00

160,902.27

8.490

3116001013

999,999.00

999,027.06

6.125

3116001019

324,000.00

324,000.00

6.875

3116001058

207,500.00

207,303.12

6.250

4009251653

227,500.00

174,865.23

3.625

4009324528

113,700.00

104,209.65

3.625

4009324495

130,000.00

119,187.62

3.625

4009381177

328,500.00

302,852.20

3.875

4009291932

139,000.00

104,476.87

3.250

3904000075

296,100.00

271,472.38

4.000

4009527028

182,000.00

167,625.19

4.250





-34-

--------------------------------------------------------------------------------

 



 

4100001577

485,000.00

266,015.40

6.750

4100003849

223,721.00

217,670.81

5.875

4100004108

156,480.00

152,514.40

6.250

4100005353

721,000.00

696,325.12

5.625

4100005536

178,750.00

173,462.41

4.875

4100006127

208,425.00

203,148.26

6.000

4100006862

549,500.00

532,887.10

4.750

4100007295

93,750.00

91,616.57

7.000

4100010269

112,500.00

108,856.18

6.875

4100011054

120,000.00

118,121.33

7.250

4100011604

100,000.00

97,568.95

5.625

4100011650

1,000,000.00

976,465.46

5.625

4100011832

389,872.00

381,515.96

5.250

4100012181

133,250.00

130,551.90

5.875

4100012182

130,000.00

127,367.60

5.875

4100012585

1,500,000.00

1,470,632.38

5.750

4100012621

138,600.00

136,125.13

6.250

4100012623

260,000.00

249,689.92

5.625

4100013295

385,000.00

377,724.12

6.250

4100013608

154,400.00

133,156.49

4.875

4100013643

726,500.00

711,826.67

5.250

4100014190

385,000.00

370,751.82

5.875

4100014228

253,000.00

247,816.29

5.500

4100014243

126,000.00

124,475.83

8.000

4100014596

108,430.00

107,059.49

7.750

4100014711

475,618.00

475,609.14

5.875

4100014766

175,000.00

171,793.75

5.625

4100014877

672,000.00

656,366.99

5.875

4100015220

155,000.00

80,021.41

6.000

4100015238

105,000.00

103,526.23

6.875

4100015241

108,500.00

106,977.15

6.875

4100015247

101,500.00

100,075.47

6.875

4100015555

364,000.00

358,244.17

5.750

4100015684

1,609,000.00

1,578,481.66

5.250

4100015767

140,000.00

136,685.00

6.625

4100015784

323,400.00

317,926.33

5.875

4100015871

253,600.00

249,541.50

5.875

4100015910

266,550.00

261,491.60

4.875

4100016267

810,000.00

810,000.00

5.500

4100016643

777,000.00

777,000.00

5.250

4100016668

1,172,000.00

1,172,000.00

5.250

4100016727

250,000.00

247,019.68

7.000

4100017018

140,000.00

76,237.31

6.500

4100017122

231,750.00

222,058.74

6.000

4100017217

481,819.00

474,383.81

5.625

4100017218

420,000.00

412,714.85

5.375

4100017474

145,000.00

142,808.73

6.125

4100017513

440,000.00

433,953.04

6.250

4100017571

412,500.00

404,543.79

7.750

4100018012

592,000.00

581,765.11

5.125





-35-

--------------------------------------------------------------------------------

 



 

4100018207

396,000.00

389,827.54

6.125

4100018238

417,000.00

411,660.25

6.625

4100018977

172,500.00

169,449.67

4.875

4100019069

234,500.00

232,117.99

7.000

4100019124

431,600.00

426,531.26

7.250

4100019152

325,000.00

320,459.79

5.750

4100019170

522,500.00

514,680.71

5.375

4100019528

121,558.00

120,293.15

6.875

4100019719

431,200.00

206,454.31

5.750

4100019863

156,450.00

154,342.43

5.500

4100019907

760,000.00

749,762.06

5.500

4100020504

1,253,750.00

1,208,482.63

6.875

4100024692

200,000.00

198,846.49

6.250

4100025571

526,000.00

521,720.79

5.250

4100025735

380,000.00

378,149.44

7.125

4100025838

728,000.00

724,864.92

5.625

4100026498

424,000.00

422,258.11

5.875

4100026851

321,586.00

320,295.80

6.000

4100027082

185,250.00

184,951.98

9.125

4100027179

1,850,000.00

1,850,000.00

5.500

4100027188

308,000.00

301,890.84

5.865

4100027228

800,000.00

795,137.34

5.250

4100027503

300,000.00

299,239.54

6.875

4100027589

345,000.00

343,772.36

6.625

4100027602

357,000.00

356,002.75

6.375

4100027771

269,500.00

268,389.60

6.000

4100027887

960,000.00

956,327.88

6.250

4100027970

220,000.00

219,814.81

6.865

4100028021

275,000.00

274,536.62

6.875

4100028048

480,000.00

479,086.75

6.250

4100028095

424,500.00

423,802.05

7.000

4100028098

217,000.00

216,615.29

6.615

4100028240

1,024,000.00

1,019,307.87

5.750

4100028245

1,786,950.00

1,784,701.76

4.750

4100028260

1,065,000.00

1,065,000.00

6.625

4100028465

645,000.00

644,255.11

8.750

4100028729

200,000.00

199,827.80

6.750

4100028762

398,000.00

396,966.19

6.750

4100028854

520,000.00

520,000.00

6.240

4100028855

385,000.00

385,000.00

6.365

4100028942

1,050,000.00

1,049,094.20

6.740

4102001281

153,000.00

147,425.09

6.125

4102004002

780,000.00

754,275.40

4.990

4108000070

962,500.00

962,500.00

5.500

4108000076

127,500.00

125,391.15

6.000

4108000202

565,000.00

556,479.21

5.750

4108000203

305,500.00

300,200.97

5.375

4108000304

100,000.00

95,575.24

6.500

4108001140

357,980.00

357,236.42

5.875

4108001224

172,500.00

171,923.96

9.000





-36-

--------------------------------------------------------------------------------

 



 

4108001275

200,000.00

199,480.49

6.750

4108001342

469,000.00

468,039.50

5.865

4108001353

600,000.00

598,830.70

6.125

4108001391

465,000.00

464,558.79

6.250

5116002581

724,000.00

700,542.84

5.750

5116002608

540,000.00

526,692.00

7.250

5116003422

150,000.00

140,850.35

5.250

5116003559

470,000.00

455,427.72

4.750

5116003676

152,000.00

148,158.14

5.500

5116003704

520,000.00

505,635.91

5.000

5116003721

172,500.00

163,693.94

5.625

5116003727

91,000.00

89,495.71

7.250

5116003796

500,000.00

485,252.40

4.625

5116003862

198,750.00

191,252.21

5.500

5116003908

490,500.00

451,803.18

5.500

5116004009

150,000.00

147,133.09

5.750

5116004028

731,500.00

714,246.34

5.500

5116004040

239,960.00

233,015.68

5.500

5116004096

387,500.00

377,631.39

5.250

5116004115

204,750.00

190,990.22

5.500

5116004117

97,520.00

94,066.08

6.125

6100124034

108,000.00

104,582.25

4.990

6100125449

820,300.00

789,549.51

5.500

6100126858

180,000.00

174,543.25

4.990

6100127525

417,000.00

404,910.76

4.990

6100127865

210,000.00

204,801.05

5.875

6100128283

625,700.00

602,248.36

5.000

6100128735

393,000.00

346,975.14

4.490

6100128800

125,000.00

122,109.87

6.250

6100129792

137,400.00

134,369.32

6.250

6100129815

101,100.00

98,870.09

6.250

6100129829

114,500.00

111,974.40

6.250

6100129944

199,000.00

180,380.33

4.490

6100130003

659,900.00

641,639.32

4.990

6100130292

150,100.00

147,075.31

6.990

6100130429

410,000.00

398,113.85

4.990

6100130530

209,000.00

203,476.33

5.250

6100130678

234,200.00

228,811.38

5.750

6100130872

560,000.00

544,492.94

5.250

6100131092

423,500.00

412,795.81

5.500

6100131175

400,000.00

390,199.70

5.750

6100131382

350,000.00

340,089.03

5.125

6100131386

625,000.00

608,482.24

5.250

6100131504

162,500.00

158,392.70

5.500

6100131732

241,000.00

218,020.19

4.750

6100131932

260,400.00

254,915.24

6.250

6100131933

208,000.00

204,194.37

7.250

6100132016

999,900.00

426,624.61

5.125

6100132225

134,000.00

130,266.06

5.750

6100132297

427,000.00

400,920.80

5.250





-37-

--------------------------------------------------------------------------------

 



 

6100132829

855,000.00

828,076.62

5.250

6100132838

176,000.00

171,569.82

5.250

6100133298

710,000.00

692,844.37

5.750

6100133963

170,000.00

155,947.69

5.250

6100134262

828,700.00

809,746.70

5.500

6100134303

592,000.00

569,316.46

5.250

6100134315

962,500.00

938,801.04

5.375

6100134592

400,000.00

389,931.53

5.250

6100134601

440,000.00

430,023.60

5.250

6100134798

107,000.00

105,393.28

7.750

6100135046

180,000.00

175,694.34

5.250

6100135130

572,000.00

561,687.91

5.875

6100135394

569,600.00

558,238.82

6.250

6100135446

247,500.00

242,181.88

6.125

6100135853

440,000.00

429,475.25

5.250

6100135972

435,000.00

425,136.97

5.250

6100136170

1,267,500.00

1,239,719.52

5.125

6100136805

371,000.00

362,514.81

5.500

6100136826

163,300.00

159,648.42

5.625

6100136846

175,000.00

170,536.76

5.250

6100137058

400,000.00

387,343.97

5.500

6100137629

218,000.00

213,550.45

6.125

6100137639

264,700.00

259,297.14

6.125

6100137647

280,500.00

274,774.71

6.125

6100138510

134,400.00

132,031.48

6.625

6100138829

999,900.00

955,460.54

5.250

6100139051

377,500.00

368,940.73

5.250

6100139400

150,000.00

146,892.54

5.750

6100141748

495,000.00

485,655.49

5.625

6100142116

400,000.00

386,069.14

5.250

6100142422

150,000.00

142,294.75

5.500

6100143304

1,300,000.00

951,610.43

5.250

6100143528

240,000.00

235,868.27

6.125

6100144083

192,700.00

189,382.56

6.125

6100144178

250,000.00

143,167.70

4.750

6100145281

250,000.00

245,173.62

5.500

6100145380

416,000.00

407,963.14

5.500

6100145520

348,600.00

342,009.22

5.625

6100145744

279,100.00

271,045.01

5.875

6100146024

440,800.00

434,138.73

6.125

6100146033

630,000.00

223,068.41

5.500

6100146347

219,400.00

215,422.70

5.500

6100147224

354,000.00

346,658.42

4.750

6100147268

625,000.00

613,898.64

5.625

6100148053

512,900.00

503,557.21

5.490

6100148417

232,000.00

228,404.99

5.990

6100148796

665,200.00

654,425.53

5.750

6100149042

130,000.00

127,942.27

5.875

6100149408

330,000.00

324,780.23

5.490

6100151036

250,000.00

246,126.12

5.990





-38-

--------------------------------------------------------------------------------

 



 

6100156296

228,000.00

222,521.46

5.490

6100156697

650,000.00

641,638.27

5.750

6100157427

1,120,000.00

1,102,716.68

4.750

6100179656

113,000.00

112,813.85

6.990

6100184413

116,000.00

115,694.49

6.875

6100185917

100,000.00

99,097.29

5.625

6100191511

684,000.00

680,641.44

6.125

6100193028

297,000.00

295,799.54

6.375

6100193727

256,000.00

252,681.04

5.625

6100193866

368,500.00

368,500.00

4.990

6100193963

115,000.00

114,448.73

6.250

6100194916

325,000.00

325,000.00

6.125

6100196078

199,500.00

198,754.98

6.375

6100196256

323,000.00

321,488.21

6.375

6100196644

161,400.00

160,151.64

4.625

6100196977

195,000.00

194,017.77

5.990

6100197020

284,000.00

283,262.30

6.750

6100197158

465,000.00

463,701.05

6.375

6100197249

168,000.00

167,116.42

5.875

6100197950

300,000.00

298,810.37

4.500

6100198003

520,000.00

517,571.44

6.125

6100198057

437,500.00

427,802.22

6.375

6100198254

386,000.00

384,523.50

6.250

6100198261

68,200.00

67,372.04

7.500

6100198481

443,000.00

441,047.05

5.500

6100198628

204,500.00

190,000.00

5.875

6100198835

350,000.00

349,317.90

6.125

6100199102

800,000.00

800,000.00

5.250

6100199126

437,600.00

436,915.20

7.250

6100199353

282,000.00

282,000.00

7.125

6100199377

75,600.00

75,349.46

6.990

6100199390

70,000.00

69,756.88

6.750

6100199685

220,000.00

217,743.17

6.125

6100199697

276,500.00

276,500.00

6.875

6100199701

200,000.00

199,385.62

7.375

6100199999

101,200.00

101,198.98

6.990

6100200089

300,000.00

299,101.06

7.500

6100200177

150,000.00

144,901.89

6.500

6100200179

152,700.00

152,217.33

7.250

6100200202

250,000.00

249,318.31

6.500

6100200209

156,000.00

154,519.29

7.125

6100200269

416,000.00

415,364.97

7.375

6100200377

848,000.00

848,000.00

6.375

6100200432

246,000.00

245,279.05

6.125

6100200441

100,000.00

100,000.00

6.875

6100200461

125,000.00

124,773.37

6.500

6100200531

427,000.00

425,687.55

5.875

6100200655

833,000.00

823,772.74

5.875

6100200662

193,900.00

193,358.37

6.375

6100200767

413,000.00

411,637.61

5.500





-39-

--------------------------------------------------------------------------------

 



 

6100200866

514,000.00

512,833.57

6.125

6100200897

705,000.00

703,379.14

5.250

6100200961

106,600.00

106,372.81

7.750

6100200983

900,000.00

897,604.68

6.625

6100201021

276,500.00

275,848.99

7.250

6100201037

305,500.00

304,561.00

5.875

6100201052

330,000.00

329,275.94

5.500

6100201210

690,000.00

687,670.07

5.375

6100201292

85,400.00

84,841.80

6.625

6100201346

300,000.00

248,155.91

5.875

6100201371

185,500.00

184,827.31

4.990

6100201401

250,000.00

244,578.98

5.990

6100201420

333,000.00

332,351.05

6.125

6100201497

351,000.00

349,902.65

6.750

6100201509

165,000.00

164,473.65

6.625

6100201581

325,000.00

321,594.91

5.875

6100201625

300,000.00

296,856.84

5.875

6100201659

590,000.00

586,057.48

6.750

6100201698

345,500.00

341,880.14

5.875

6100201760

168,700.00

168,558.27

6.875

6100201830

463,000.00

459,670.35

5.500

6100202133

250,000.00

249,464.22

5.625

6100202303

442,500.00

441,403.36

6.990

6100202311

220,500.00

220,238.69

8.625

6100202351

400,000.00

399,182.37

5.875

6100202474

365,000.00

108,944.83

5.875

6100202497

191,800.00

191,251.18

6.250

6100202499

328,000.00

327,998.51

6.875

6100202529

157,500.00

157,153.74

6.375

6100202571

202,000.00

199,927.80

6.125

6100202699

285,000.00

284,430.06

5.990

6100202708

161,000.00

160,571.50

6.625

6100202717

999,900.00

997,900.40

5.990

6100202724

150,000.00

149,734.57

6.625

6100202747

195,000.00

194,654.95

6.625

6100202765

152,000.00

151,582.25

6.250

6100202774

143,000.00

142,770.60

7.125

6100202850

260,000.00

259,505.33

6.250

6100202851

480,000.00

479,018.84

5.875

6100202950

409,000.00

408,163.97

5.875

6100203005

63,000.00

62,935.76

6.750

6100203008

200,000.00

199,662.98

6.875

6100203026

447,500.00

447,500.00

6.625

6100203083

571,000.00

569,832.83

5.875

6100203102

110,000.00

109,844.24

7.750

6100203116

257,000.00

256,555.12

6.750

6100203130

200,000.00

196,871.69

6.750

6100203137

102,300.00

102,139.90

7.250

6100203191

113,700.00

113,538.98

7.750

6100203202

313,000.00

312,360.21

5.875





-40-

--------------------------------------------------------------------------------

 



 

6100203274

810,000.00

810,000.00

6.990

6100203277

292,000.00

291,457.66

6.375

6100203321

480,000.00

480,000.00

5.125

6100203348

424,000.00

423,152.09

5.990

6100203389

910,000.00

908,226.55

6.125

6100203439

535,000.00

533,906.41

5.875

6100203455

440,000.00

439,529.61

5.625

6100203479

140,000.00

139,780.90

7.250

6100203486

384,500.00

384,168.95

6.750

6100203525

400,000.00

399,182.37

5.875

6100203541

300,000.00

299,469.18

6.625

6100203584

128,000.00

127,823.24

7.875

6100203732

715,000.00

713,734.87

6.625

6100203739

237,500.00

237,108.74

6.990

6100203762

392,400.00

389,636.84

5.750

6100203799

745,500.00

745,500.00

5.875

6100203837

100,000.00

99,923.76

7.365

6100203862

91,000.00

90,867.86

7.625

6100203864

250,000.00

248,123.91

4.990

6100204006

260,000.00

259,582.93

7.125

6100204023

434,000.00

433,578.18

6.125

6100204053

252,000.00

251,777.67

6.625

6100204056

250,000.00

246,302.08

6.250

6100204076

159,600.00

159,324.41

6.750

6100204099

100,000.00

64,433.46

6.490

6100204103

120,000.00

119,792.78

6.750

6100204115

97,200.00

97,001.32

5.875

6100204124

339,000.00

338,490.59

7.500

6100204128

1,500,000.00

1,496,933.87

5.875

6100204138

93,600.00

93,408.67

5.875

6100204172

100,000.00

99,839.29

7.125

6100204223

405,000.00

405,000.00

6.375

6100204249

210,000.00

210,000.00

6.625

6100204251

210,000.00

210,000.00

6.625

6100204259

300,000.00

299,319.97

6.750

6100204268

350,000.00

349,267.41

5.750

6100204282

384,000.00

384,000.00

6.375

6100204298

800,000.00

800,000.00

6.125

6100204355

900,000.00

899,146.05

6.250

6100204356

272,000.00

271,682.32

6.750

6100204413

98,400.00

98,264.12

7.875

6100204434

130,000.00

129,888.07

6.750

6100204439

143,000.00

142,896.50

7.625

6100204450

307,000.00

306,372.47

5.875

6100204506

750,000.00

748,573.03

6.250

6100204556

108,700.00

108,325.35

7.750

6100204570

471,000.00

467,612.84

5.500

6100204632

550,000.00

548,821.28

5.625

6100204707

197,800.00

197,519.90

7.750

6100204733

90,000.00

90,000.00

8.125





-41-

--------------------------------------------------------------------------------

 



 

6100204780

170,100.00

169,743.27

5.740

6100204784

285,000.00

284,417.44

5.875

6100204787

150,500.00

150,184.39

5.740

6100204819

795,000.00

795,000.00

5.750

6100204825

100,000.00

99,831.50

6.875

6100204827

97,500.00

97,500.00

7.625

6100204836

108,700.00

108,325.78

7.750

6100204860

801,300.00

798,331.01

6.500

6100204976

156,000.00

155,730.62

6.750

6100204983

335,000.00

335,000.00

5.750

6100204986

460,000.00

459,145.64

6.375

6100205036

136,500.00

136,286.39

7.250

6100205091

790,500.00

789,711.54

5.990

6100205099

420,800.00

420,409.50

6.365

6100205104

750,000.00

750,000.00

5.875

6100205138

719,000.00

717,598.79

6.125

6100205155

209,300.00

208,955.20

6.990

6100205233

460,000.00

459,166.06

6.500

6100205251

1,295,000.00

1,295,000.00

6.125

6100205268

137,000.00

136,910.38

8.125

6100205272

360,000.00

358,532.75

7.500

6100205381

322,500.00

321,886.40

6.250

6100205396

250,000.00

250,000.00

6.375

6100205401

131,600.00

131,366.69

6.615

6100205414

280,000.00

279,572.57

7.375

6100205449

200,000.00

199,854.96

7.615

6100205557

210,000.00

209,628.42

6.625

6100205589

215,000.00

215,000.00

6.625

6100205607

424,000.00

423,577.10

5.990

6100205618

91,000.00

91,000.00

7.500

6100205708

162,200.00

162,053.37

6.500

6100205717

320,000.00

319,027.93

6.500

6100205720

229,600.00

229,397.43

6.625

6100205735

150,000.00

150,000.00

6.490

6100205747

303,750.00

303,750.00

6.500

6100205759

395,500.00

395,167.74

6.875

6100205790

347,000.00

346,708.48

6.875

6100205804

150,000.00

149,864.40

6.500

6100205837

171,500.00

171,337.28

6.250

6100205930

210,000.00

209,628.42

6.625

6100205981

135,000.00

134,834.81

6.990

6100206014

275,000.00

274,664.28

6.125

6100206033

175,000.00

174,837.92

6.375

6100206035

725,000.00

724,243.06

5.750

6100206052

100,000.00

99,931.18

7.875

6100206084

250,000.00

249,779.43

6.625

6100206174

270,000.00

269,956.96

6.125

6100206241

100,000.00

99,677.59

6.750

6100206250

258,000.00

257,822.45

7.875

6100206276

250,000.00

249,794.67

6.990





-42-

--------------------------------------------------------------------------------

 



 

6100206287

227,500.00

227,304.13

6.750

6100206327

100,000.00

99,917.87

6.990

6100206331

130,000.00

129,910.54

7.875

6100206351

78,000.00

77,925.99

6.250

6100206440

100,000.00

99,509.23

6.990

6100206468

110,000.00

109,909.66

6.990

6100206504

200,000.00

199,814.76

6.375

6100206518

381,000.00

380,655.57

6.500

6100206519

383,000.00

382,653.76

6.500

6100206573

114,800.00

114,714.80

7.500

6100206643

740,000.00

738,816.97

6.250

6100206663

333,500.00

333,258.62

7.625

6100206702

201,500.00

201,500.00

8.125

6100206750

181,500.00

181,365.31

7.500

6100206770

273,000.00

273,000.00

7.990

6100206836

130,000.00

130,000.00

7.125

6100206866

1,400,000.00

1,398,603.62

5.990

6100206908

455,000.00

455,000.00

5.990

6100206914

960,000.00

960,000.00

6.250

6100206920

500,000.00

500,000.00

5.990

6100206930

250,000.00

249,768.46

6.375

6100206933

195,000.00

194,817.19

6.875

6100206963

75,000.00

74,784.04

7.875

6100206965

188,500.00

188,339.95

6.875

6100206982

390,000.00

390,000.00

6.375

6100207036

92,400.00

92,400.00

7.625

6100207044

350,000.00

349,683.59

6.500

6100207090

75,000.00

74,918.75

7.500

6100207200

221,200.00

221,027.45

7.250

6100207251

810,000.00

809,174.16

5.875

6100207274

100,000.00

99,925.79

7.500

6100207284

480,000.00

479,661.22

7.750

6100207285

194,000.00

193,879.42

8.375

6100207295

572,000.00

572,000.00

6.625

6100207309

110,000.00

109,818.79

6.990

6100207389

250,000.00

249,789.97

6.875

6100207429

175,000.00

174,873.34

7.625

6100207433

696,000.00

695,385.94

6.625

6100207435

75,000.00

74,462.69

7.750

6100207436

154,000.00

153,888.54

7.625

6100207470

75,000.00

70,557.13

8.375

6100207546

264,000.00

264,000.00

6.625

6100207577

120,000.00

119,896.68

6.750

6100207595

233,000.00

232,789.36

6.500

6100207607

287,700.00

287,435.06

6.750

6100207663

273,700.00

273,700.00

7.125

6100207737

235,000.00

234,802.57

6.875

6100207818

83,500.00

83,367.98

6.990

6100207829

210,000.00

209,823.58

6.875

6100207836

312,000.00

310,915.69

5.875





-43-

--------------------------------------------------------------------------------

 



 

6100207842

285,000.00

284,813.57

8.125

6100207921

235,000.00

234,802.57

6.875

6100208019

160,000.00

159,801.56

6.500

6100208054

455,000.00

454,645.06

7.250

6100208194

605,000.00

604,466.22

6.625

6100208226

900,000.00

891,876.56

5.875

6100208390

200,000.00

199,835.74

6.990

6100208416

290,000.00

290,000.00

6.375

6100208421

500,000.00

500,000.00

6.250

6100208489

120,400.00

120,400.00

7.500

6100208799

325,000.00

325,000.00

7.875

6100208962

117,500.00

117,500.00

6.990

6100209361

228,000.00

228,000.00

6.875

 

 

 

 

Totals

318,442,617.00

311,407,260.88

 

 

 

SMRF Trust III-A

 

Residential mortgage loans [describe more fully]

 

 

 

 

 

 

 

SCHEDULE OF TRUST CERTIFICATES

Certificate No. 1 in respect of SMRF Trust III

Certificate No. 1 in respect of SMRF Trust III-A

 





-44-

--------------------------------------------------------------------------------

 



 

Exhibit A

FORM OF POWER OF ATTORNEY

(Delivered by PMI at Closing)

 





-45-

--------------------------------------------------------------------------------

 



 

Exhibit B

RESOLUTION OF MEMBER

REGARDING SUPPLEMENT

(Delivered by PMI at Closing)

 





-46-

--------------------------------------------------------------------------------

 



 

Exhibit C

FORM OF COLLATERAL REPORT

[DATE]

200 East Randolph Drive

Chicago, IL  60601

Attention:  Vice President - Credit

Facsimile:  (312) 565-5752

Re:       Supplement to Amended And Restated Advances, Collateral Pledge, And
Security Agreement

Ladies and Gentlemen:

This report is given pursuant to Section 2.09(b) of the Supplement to Amended
And Restated Advances, Collateral Pledge, And Security Agreement dated as of
July 7, 2017 (the “Supplement”), by and among Prospect Mortgage Insurance, LLC
(“Member”), SMRF Trust III, a Delaware statutory trust, Wilmington Trust,
National Association, not in its individual capacity but solely as Delaware
Trustee of Trust III, SMRF Trust III-A, a Delaware statutory trust, Wilmington
Trust, National Association, not in its individual capacity but solely as
Delaware Trustee of Trust III-A, and the Federal Home Loan Bank of Chicago (the
“Bank”).  Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Supplement.

Member hereby delivers the report set forth on Exhibit I hereto which sets forth
all Collateral then held by each Trust and pledged to the Bank pursuant the
Supplement including (1) a listing of the outstanding Mortgage Loans, the
Mortgage Loan number, the scheduled balance, the scheduled paid-through dates,
the Mortgage Interest Rate and principal and interest payment, and such other
information as the Bank may require, (2) a remittance report and (3) a default
report.

The Member further certifies that no additional Trust Certificates have been
issued since the date of the Supplement.

 

 

 

 

 

Very truly yours,

 

 

 

 

PROSPECT MORTGAGE INSURANCE, LLC

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 





-47-

--------------------------------------------------------------------------------

 



 

Exhibit I

[Outstanding Mortgage Loans, etc., Remittance Report and Default Report for
period ending [           ].]

 

 

-48-

--------------------------------------------------------------------------------